     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 1 of 137




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 BROCK FREDIN,

                     Plaintiff,

       --against--                              DECLARATION OF BROCK FREDIN

 GRACE ELIZABETH MILLER,                        Case No. 19-CV-3051
 CATHERINE SCHAEFER,
 LINDSEY MIDDLECAMP,
 DAVID MIDDLECAMP,
 PETER MAYER,
 DAVID GREEN,
 DORSEY AND WHITNEY

                     Defendants.




STATE OF WISCONSIN                 }
                                   ss:
COUNTY OF SAINT CROIX              }

      BROCK FREDIN, being duly sworn, deposes and says:

      1.     I am the Plaintiff in the above-captioned proceeding.          I submit this

declaration in support of my opposition to Non-Dorsey Defendants Motion to Dismiss filed

on April 6, 2020. For the reasons stated herein and within my memorandum of law dated

April 6, 2020, Defendants motion to dismiss should be denied in its entirety.

                       AUTHENTICATION OF DOCUMENTS

      2.     Attached hereto as Exhibit A is a true and correct copy of the January 24,

2017 email between Lindsey Middlecamp and Tara Patet.




                                            1
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 2 of 137




       3.     Attached hereto as Exhibit B is a true and correct copy of the July 17, 2018

hearing transcript with Grace Miller’s testimony in State v. Fredin, Ramsey County District

Court, Case No. 62-CR-17-3156.1

       4.     Attached hereto as Exhibit C is a true and correct copy of the May 2018 and

June 2019 police reports filed by Grace Miller to the Saint Paul Police Department.



Dated: April 6, 2020
Saint Croix County, WI




                                                   s/ Brock Fredin
                                                   Brock Fredin
                                                   Baldwin, WI
                                                   (612) 424-5512 (tel.)
                                                   brockfredinlegal@icloud.com
                                                   Plaintiff, pro se




       1
         I am only providing the excerpt of Defendant Grace Miller’s testimony. The entire
transcript would be thousands upon thousands of pages and cause undue burden. If the Court
wishes, I can include the entire transcript. The transcripts alone likely cost the State of
Minnesota or Ramsey County $10,000-20,000.

                                              2
CASE
CASE 0:19-cv-03051-SRN-HB
     0:19-cv-03051-SRN-HB Document
                          Document 88
                                   26 Filed
                                      Filed 04/06/20
                                            01/30/20 Page
                                                     Page 3
                                                          12ofof137
                                                                 25




                           A
                       CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 4 of 137
              From                                                              13.82
                                                                                        13.82
                  To: "tara.patet@ci.stpaul.mn.us" <tara.patet@ci.stpaul.mn.us>
            Subject: RE: your counterpart at St. Paul?
                Date: Tue, 24 Jan 2017 18:41:54 -0000
Inline-Images: image004.png; image001.png


Tara,

Thank you so much for such a prompt reply and I understand the challenges and frustrations with perps who are strategic in their contact.




                                                                               13.82
Anyway—I just wanted to be a conduit for that     13.82     decision to make it to your office and make sure the recent contact gets considered. I do think she'll take
comfort knowing that the investigator and your office have a consistent set of eyes on this guy.




              13.82


Minneapolis
City of Lakes

From: Patet, Tara (CI-StPaul) [ mailto:tara.patet©ci.stpaul.mn.us]
Sent: Tuesday, January 24, 2017 10:15 AM
To: Heng, Mary Ellen
Cc: McCabe, David (CI-StPaul)
Subject: RE: your counterpart at St. Paul?

I am familiar with this case, as are a couple other prosecutors in my office. As much as we want to get this guy, and as much as it is clear that he's intentionally trying to "get
around" the HRO, we just haven't had a prosecutable case presented to us yet. What we have done, in partnership with SPPD Family Violence unit, is to have a single
investigator appointed to the case(s) so that all are coming to one person and so that each time new behavior gets reported, the reviewing investigator and prosecutor are
able to immediately see it in context with the larger body of conduct. I will forward your email on to the investigator as an FYI as well.

Thanks again, and have a great Tuesday.


From: Heng, Mary Ellen [mailto:MaryEllen.Heng@minneapolismn.gov]
Sent: Tuesday, January 24, 2017 10:06 AM
To: Patet, Tara (CI-StPaul)
Subject: FW: your counterpart at St. Paul?

Tara —

   11   $        g you this email from a colle ue of mine who works in our civil division. She is friends with victim      13.82          I believe you reviewed a case involving
 13.82          and Brock Fredin.      13.82       asked me to forward on her email and this case to you.

From                 13.82
Sent: Tuesday, January 24, 2017 9:45 AM
To: Heng, Mary Ellen
Subject: your counterpart at St. Paul?

Mary Ellen,

Do you know/have contact info for your counterpart at the City of St. Paul? This is something of a professional courtesy email that, if you felt it was appropriate, I was
hoping could be forwarded to their attention.

I have a friend who, in November of last year, got a restraining order against a man in St. Paul who stalked her for nearly two years even after she moved out of state all
because she declined to meet him after brief contact on a dating site. He has retaliated against the restraining order in several dramatic ways; after storming out of the
hearing at which it was granted, he promptly registered and launched a website referring to her by full name as a stalker and sexual predator and linking to her contact


                                                                                 13.82
                                                                                                                                                           MPD-9648000087
CASE
CASE 0:19-cv-03051-SRN-HB
     0:19-cv-03051-SRN-HB Document
                          Document 88
                                   26 Filed
                                      Filed 04/06/20
                                            01/30/20 Page
                                                     Page 5
                                                          14ofof137
                                                                 25




                           B
                                     62-CR-1 7-31 56
                                                                                        Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 6 of 137                   State of Minnesota
                                                                                           4/8/2019 4:26   PM




       STATE OF MINNESOTA                                                DISTRICT COURT

       COUNTY OF RAMSEY                                        SECOND JUDICIAL DISTRICT



       STATE OF MINNESOTA,

                             Plaintiff,

             vs.                                           TRANSCRIPT OF PROCEEDINGS
                                                                  VOLUME II
       BROCK WILLIAM FREDIN,

                             Defendant.



lO                     DISTRICT COURT FILE:               62-CR-17—3156

ll

12           The above—entitled matter came on for hearing before

l3     the HONORABLE SOPHIA Y. VUELO,                  Judge of Ramsey County

l4     District Court, on July l7, 2018,                  1n   the Ramsey County Court

l5     House,   St.   Paul,   Minnesota.

                                 *                *               *
l6

l7                                        APPEARANCES

l8           STEPHEN    J.    CHRISTIE, OFFICE OF THE SAINT PAUL CITY

l9     ATTORNEY, 500 City Hall, 15 w. Kellogg Boulevard, St.                    Paul,

20     Minnesota 55102, appeared representing the Plaintiff.

21           CHRISTINA ZAUHAR, FIRM OF HALBERG CRIMINAL DEFENSE,

22     7900 Xerxes Avenue South,           Suite 1700, Bloomington, Minnesota

23     55431,   appeared representing the Defendant.

24

25           (Whereupon,       the following proceedings were duly had.)

                                                                                    115
                       RAMSEY COUNTY DISTRICT COURT
                                      62-CR-1 7-31 56
                                                                                     Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 7 of 137                State of Minnesota
                                                                                        4/8/2019 4:26   PM




                                        I   N    D   E   X




       Jury Selection (continues)                                             125

       Initial Comments by the Court                                          176

       Opening Statements by Mr. Christie                                     183

       Opening Statements by Ms. Zauhar                                       189




       WITNESS

             Grace Miller

lO                     Direct Examination by Mr. Christie                     203
                       Cross—Examination by Ms Zauhar                         275
ll                     Redirect Examination by Mr. Christie                   304
                       Recross—Examination by Ms. Zauhar                      311
12
             Sgt.      David McCabe
l3
                       Direct Examination by Mr. Christie                     313
l4                     Cross—Examination by Ms. Zauhar                        327

l5     The State rests                                                        330

l6

l7     EXHIBITS                         Marked               Offered   Rec'd.

l8     Exhibit    1                         PM               229        229
       Exhibit    2                         PM               242        242
l9     Exhibit    3                         PM               247        247
       Exhibit    4                         PM               249        249
20     Exhibit    5                         PM               255        255
       Exhibit    6                         PM               256        256
21     Exhibit    7                         PM               263        263
       Exhibit    8—10                      PM               267        267
22     Exhibit    11                        PM               324        324
       Exhibit    51                        PM               284        284
23

24

25

                                                                                    116
                         RAMSEY COUNTY DISTRICT COURT
                                     62-CR-1 7-31 56
                                                                                        Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 8 of 137                   State of Minnesota
                                                                                           4/8/2019 4:26   PM




             briefly and returned with the members of the jury.)

                          THE COURT:         Thank you.      You may be seated.

                   Welcome back from the lunch break.                At this

             juncture, we will continue with this trial, and the

             State will commence with their first witness.

                   Mr.   Christie.

                          MR.   CHRISTIE:          Thank you.    At this time,     the

             State would call to the stand Grace Miller.                 May   I   go

             to the hall?

lO                        THE COURT:         You certainly can.

ll                        (Whereupon, Mr. Christie left the courtroom

12           briefly and returned with the State's first witness.)

l3                        MR.   CHRISTIE:          Ms.   Miller, walk up to the

l4           witness stand and remain standing, to be sworn.

l5                        THE COURT:         At this time, we W111 swear 1n

l6           the witness.

l7                        THE CLERK:         Please raise your right hand.

l8           You do swear or affirm that the testimony you give here

l9           will be true,      so help you God?

20                        THE WITNESS:           Yes.

21                        THE COURT:         Thank you, ma'am.       You may be

22           seated.     There is    a   microphone 1n front of you.           Feel

23           free to adjust 1t.          If you could        speak into the

24           microphone, stating your first and last name, and spell

25           your last name for the record.

                                                                                    203
                       RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                                Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 9 of 137                           State of Minnesota
                                                                                                   4/8/2019 4:26   PM




                             THE WITNESS:            Grace Miller, M-I-L-L-E—R.

                             THE COURT:          And,      Ms.   Miller,   1t does move

             very    ——    there you go.           It's very flexible,         and so     I



             want you to be comfortable as you speak.                         Ms.   Miller,

             I'm going to just remind you of some things to be

             mindful of.          If you could             speak loud and clear, wait

             until the attorneys have asked their questions and then

             you may respond,            and please avoid talking over one

             another.        Thank you.

lO                   Mr.    Christie.

ll                                      DIRECT EXAMINATION

12     BY MR CHRISTIE:

l3     Q     Good afternoon.

l4     A     Good afternoon.

l5     Q     So how old are?

l6     A     I'm 33.

l7     Q     And where did you grow up?

l8     A     I   grew up 1n       a   couple different places.               My dad was 1n

l9           the military,            but we settled 1n Wisconsin when               I   was

20           l3.

21     Q     Okay.        And did you go to high school 1n Wisconsin?

22     A     Yes,    I    did,   Boyceville, Wisconsin.

23     Q     And when you graduated from high school, what did you

24           do?

25     A     When    I    graduated from high school,                I   went to University

                                                                                               204
                          RAMSEY COUNTY DISTRICT COURT
                                      62-CR-1 7-31 56
                                                                                                 Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 10 of 137                            State of Minnesota
                                                                                                    4/8/2019 4:26   PM




              of St.   Thomas,      here 1n St.             Paul.

              So tell us about your family.

              I   lived with my mom, my dad, my two sisters —— older

              sister and younger sister.

             Okay.     And what sort of things did you like to do as                            a


              family or do alone 1n terms of your interests and

              hobbies?

             We did     a   lot of outdoor stuff —— camping,                   liked

              horseback riding, and just stuff like that.

lO           Okay.     And you came to St.                  Paul to go to the University

ll            of St.   Thomas.       Did you have             a   particular course of

12            study 1n mind when you first started out?

l3           Yeah.      I   majored 1n geography and then later                      I   also

l4            picked up      a   major 1n English, and               I   was 1n the ROTC

l5            program, preparing to be an officer 1n the Air Force.

l6           Okay.     And why did you decide to serve 1n the military?

l7           Well,     first,     they offered —— they offered                 a    full—ride

l8            scholarship, and that was                 a    very good deal.         But both

l9            of my parents served 1n the military,                        and so    I   was used

20            to the lifestyle,        I   was comfortable with 1t,                  and 1t

21            seemed like 1t might have some good opportunities.

22           Okay.     And so you got an undergraduate scholarship

23            through ROTC?

24           Yes.

25           And did you complete your studies 1n St. Thomas within

                                                                                                205
                        RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 11 of 137                      State of Minnesota
                                                                                               4/8/2019 4:26   PM




              four years, for an undergraduate degree?

             Yes.

             Okay.        And as    a   part of the ROTC, were you 1n —— what

              branch were you affiliated with?

             Air Force.

             Okay.        And when you graduated undergraduate, what did

             you decide to do next?

             Well,    I    commissioned on the day that                I   graduated, and

             my first duty station was McChord Air Force 1n Tacoma,

lO           Washington, as an aircraft maintenance officer.

ll           Can you spell the name of that Air Force base for our

12            court reporter here?

l3            I'm sorry,      M—C—C—H—O—R—D.

l4           And that was out 1n Washington state?

l5           Yes.

l6           And how long were you there?

l7           Three years.

l8           And what sort of things did you do with that service?

l9            I   was an assistant officer charged with maintaining

20           C—17 aircraft.

21           Okay.        And so after you finished your service out 1n

22            the state of Washington,                 what was the next step 1n your

23            career and education?

24            I   was selected to teach 1n the Air Force Academy, which

25            comes with      a    ——   basically,         a   scholarship to get your

                                                                                         206
                          RAMSEY COUNTY DISTRICT COURT
                                       62-CR-1 7-31 56
                                                                                              Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 12 of 137                        State of Minnesota
                                                                                                 4/8/2019 4:26   PM




             master's degree, and so               I       got to go to Penn State

              University for       a   year and            a    half and get my master's.

              So you were going to teach at the Air Force Academy 1n

             Colorado Springs          ——


             Yes.

              ——   out 1n Colorado?

             Yes.

              But first you were going to get                       a   degree out 1n

              Pennsylvania?

lO           Yes.

ll            In    English Literature?

12           Yes.

l3           And did you complete that graduate degree before you

l4           went to the Air Force Academy?

l5           Yes.

l6           And how long did you teach out at the Air Force

l7           Academy?

l8           Three and     a   half years.

l9           And what sort of subjects did you teach the cadets?

20            I    taught freshman rhetoric and composition,                      sophomore

21            literature,      a   senior war literature and speech

22            communication class, and                 a       majors course.

23           Okay.      Did you enjoy 1t?

24           Yes.

25            So after your three years at the Air Force Academy,

                                                                                          207
                        RAMSEY COUNTY DISTRICT COURT
                                             62-CR-1 7-31 56
                                                                                                   Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 13 of 137                             State of Minnesota
                                                                                                      4/8/2019 4:26   PM




             what did you do next?

              I    wanted to get my doctorate, and                         I   couldn't do that

              and stay on active duty.                         So   I   resigned from active

              duty and joined the reserves and came to Minnesota to

              go to the University of Minnesota.

             While you were 1n the Air Force Reserves                               ——


             Yes.

              ——    you were studying at the University of Minnesota for

              Ph.D.      or       a   doctorate?

lO           Yes.

ll           Again,          1n       English Literature?

12           Yes.

l3            So when did you start your graduate degree work at the

l4            University of Minnesota?                         What year?

l5            Fall of 2014.

l6           Okay.           And how did you support yourself during that

l7            time?

l8            I    had   a    teaching assistantship, which paid my tuition

l9            and    a   small stipend,            and     I    also got money from serving

20            1n    the Reserves on weekends.

21            Did you live on or off campus?

22           On campus.

23           Okay.           And are you still working on your Ph.D.                      1n

24            English Literature?

25           Yes,        I'm almost done.

                                                                                                  208
                             RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                        Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 14 of 137                    State of Minnesota
                                                                                            4/8/2019 4:26   PM




             Okay.

              I'm going to defend this fall,                    hopefully.

              Defend your thesis this fall?

             Yes.

              But,       meanwhile, you're 1n the Air Force Reserves?

             Yes.

             And 1n the last four years, what sort of work did you

              do for the Air Force Reserves here 1n the state of

              Minnesota?

lO            I   started as        a   maintenance operations officer, and that

ll           was just part—time.                And then    I    deployed to Kuwait for

12            six months,          and when     I   returned,     I   became the aircraft

l3           maintenance squadron commander.

l4           Okay.            And what's your current rank 1n the Air Force

l5            Reserves?

l6            I'm    a   major.

l7           Okay.            And back 1n the fall of 2015, what was your

l8            rank?

l9            I   was     a    captain,   then.

20           Okay.            So you're working out at the guard out at the

21            airport, near Fort Snelling?

22            It's the Reserve Unit, yes.

23           The Reserve Unit?

24            Uh—huh.

25           And you're working on aircraft maintenance issues,

                                                                                       209
                              RAMSEY COUNTY DISTRICT COURT
                                  62-CR-1 7-31 56
                                                                                     Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 15 of 137               State of Minnesota
                                                                                        4/8/2019 4:26   PM




              correct?

             Yes.

              But now you're 1n   a    command authority 1n the last few

             years?

             Yes.

              How many people are under your command out there?

              It changes from day to day,           but about 110.

              110 under you —— your command out there?

             Yes.

lO           Working on airplanes, to make sure that they're working

ll            properly?

12           Yes.

l3            Do you like your work?

l4           Yes.

l5            Do you intend any sort of future career 1n the

l6           military?

l7           Yes.

l8            In what way?

l9            I'm not sure yet.       The Air Force Academy is trying to

20            bring me back for   a    second tour, once        I   finish school.

21            I   might also continue and command         a   squadron at   a


22            different base at some point.

23           Okay.     You're willing to move around the country or the

24           world 1n this group?

25           Yes.

                                                                                210
                       RAMSEY COUNTY DISTRICT COURT
                                                62-CR-1 7-31 56
                                                                                                        Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 16 of 137                                  State of Minnesota
                                                                                                           4/8/201 9 4:26   PM




             And what do you hope to do with your Ph.D.                               1n   English

              Literature 1f you successfully defend your thesis?

             The number one choice is to go back to the Air Force

             Academy and teach, because it's kind of the best of                                    ——


              the best of both worlds,                        I   suppose.

              So 1t sounds like you're very busy with all of this

             work and studies;                  is    that fair to say?

             Yes.

             Any time for             a   social life 1n the last three or four

lO           years?

ll            Sometimes.

12           Okay.           And so what sort of things have you done to try

l3            to get         a    social life outside of work and school?

l4            I   see my family quite                   a   bit.     I   didn't get to see them

l5           when    I       was active—duty military because                    I   didn't live

l6            close enough, but now                     I   can see them whenever          I   want.

l7           Okay.           And outside of family,                  have you tried to develop

l8            any personal relationships?

l9           Yes.

20            In what way?

21           Well,       I       spend ——   I     used to spend time with the other

22            graduate students and sometimes the people from work

23            and,   you know, online dating.

24           Okay.           So when did you consider online dating,                           to try

25            to improve your social life?

                                                                                                    211
                             RAMSEY COUNTY DISTRICT COURT
                                        62-CR-1 7-31 56
                                                                                          Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 17 of 137                    State of Minnesota
                                                                                               4/8/2019 4:26   PM




              I   tried 1t on and off for many years                 ——   not just when    I



              got here,      but before that, even.

             Okay.        And do   a   lot of your friends get involved 1n

              online dating and trying to meet people?

             Yes.

             Okay.        So it's like it's more popular these days than

              1t might have been 20 years ago?

             Yes.

             And are there more than one type of online dating

lO            platform or service?

ll           Yes.

12           Okay.        And is match.com one of those online dating

l3            services?

l4           Yes.

l5           And have you used match.com to try to find someone?

l6           Yes.

l7           And when did you first join match.com?

l8            Maybe   a    few years ago.           I     honestly don't recall.

l9           Okay.        Now,   when you started with match.com, did that

20            online dating service put you 1n touch with Brock

21            Fredin?

22           Yes.

23           And he's the defendant 1n this case,                    right?

24           Yes.

25            He's the gentleman sitting 1n the jacket across the

                                                                                      212
                          RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                             Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 18 of 137                       State of Minnesota
                                                                                                4/8/2019 4:26   PM




              table from me, correct?

             Yes.

             And can you tell the jury,                     basically, how you met Mr.

              Fredin through match.com, for some of us who might not

              know how 1t works?

             There's just        a   ——   there's an e—mail function, and he

              sent me     a   message one day.               I   don't even remember what

              the first message said,                 but we talked back and forth

              for   a   little while, and then he asked to meet at some

lO            point.

ll           Okay.      Well,    let's back 1t up                a   little bit, for some of

12            these older folks.              When you go on match.com, are you

l3            creating some sort of profile or kind of personal page

l4            to participate 1n the online dating?

l5           Yes.

l6           Okay.      So is that,         like,       step one?

l7           Yes.

l8           Okay.      And what sort of things do you or others do on

l9           match.com to create these profile pages?                         What sort of

20            information is typically available?

21           You put pictures of yourself,                       talk about your hobbies,

22           your interests, and there are questions about,                         like,

23           your religion, your education, the travel that you've

24            done, your occupation,                and that sort of thing.

25           Okay.      And so you did that?

                                                                                            213
                         RAMSEY COUNTY DISTRICT COURT
                                    62-CR-1 7-31 56
                                                                               Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 19 of 137         State of Minnesota
                                                                                  4/8/2019 4:26   PM




             Yes.

             And you posted your own profile pages on match.com,

              correct?

             Yes.

             And this was     a   few years ago.      That would be 2015; does

              that sound about right?

             Yes.

             Okay.   And then you said that you met Mr.          Fredin on

             match.com.      So I'm assuming that Mr.       Fredin had his own

lO           match.com profile page at some point 1n 2015?

ll           Yes.

12           And so do you recall 1f you reached out to Mr.           Fredin

l3            first or Mr.    Fredin reached out to you?

l4            He reached out to me first.

l5           Okay.   And he initiated contact by means of an e—mail?

l6           Yes.

l7           And that's typical for match.com beginnings?

l8           Yes.

l9           Okay.   And so he sends you the e—ma11 and you look at

20            his profile page;      is   that right?

21           Yes.

22           And you decide whether or not you want to accept some

23            sort of invitation, correct?

24           Yes.

25           And had you met other people before Mr.           Fredin on

                                                                             214
                      RAMSEY COUNTY DISTRICT COURT
                                            62-CR-1 7-31 56
                                                                                             Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 20 of 137                       State of Minnesota
                                                                                                4/8/2019 4:26   PM




             match.com?

             Yes.

             Approximately how many?

              Several.        I    don't know how many.             It was usually just a

              first date.

             Okay.      So are we talking about three or four first

              dates or are we talking about                   a   dozen first dates?

             Yeah, maybe four 1n Minnesota.

             Okay.      And when you say, just first dates,                    1t sounds

lO            like you have the one and you decide,                       it's not for me,

ll            this person's not              a   good fit,    and you kind of move on?

12            Uh—huh.     I       had   a   couple brief relationships, but

l3            nothing serious from the site.

l4           Okay.      And then Mr.             Fredin gets 1n touch with you and

l5            ——   do you recall about what time —— or, you know,                      what

l6            part of the year of 2015 Mr.                    Fredin reached out to you?

l7            It was either the end of August or the beginning of

l8            September.

l9           Okay.      And you had looked at his profile page, and you

20            decided,    I'm going to at least try                  a   first date with

21            this guy?

22           Yes.

23            Do you remember anything about your sort of initial

24            impressions about that first date?

25            Not much.           He was good at having a conversation and was

                                                                                           215
                        RAMSEY COUNTY DISTRICT COURT
                                    62-CR-1 7-31 56
                                                                                    Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 21 of 137                State of Minnesota
                                                                                        4/8/2019 4:26   PM




              quiet.

             Where did you meet?

             At the Bonfire on Grand Avenue.

             Okay.     So that's Victoria and Grand,             over here 1n St.

              Paul?

             Yes.      It's closed now.

             Okay.     The Bonfire restaurant?

             Yes.

             And that's where you met for your first date, and

lO            things went okay,     things went fine?

ll           Yes.

12           And did things go well enough that you wanted to see

l3            Mr.   Fredin again?

l4           Yes.

l5           Okay.     So how did 1t go from there,              1f you W111,   after

l6            that first date?      Did you accept          a   second invitation or

l7            did you offer an invite,            1f you   recall?

l8            I   don't remember.     We just talked back and forth for             a


l9           while and would occasionally meet.

20           Okay.     And are you exchanging personal contact

21            information outside the platform of match.com?

22           Yes.

23            So you're sharing cell phone numbers and,                perhaps,

24           where you live, that sort of thing?

25           Yes.

                                                                                   216
                        RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                                   Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 22 of 137                             State of Minnesota
                                                                                                      4/8/2019 4:26   PM




             And it's fair to say, with this online dating, people

              basically reveal kind of step by step more and more

              about themselves, as they become more and more

              comfortable 1n     a    relationship;                is   that right?

             Yes.

             A lot of times,         people are guarded at the beginning?

             Yes.

              So things started off okay with Mr.                         Fredin,       and you

              decided you wanted to try                     a   second date.          Did 1t go

lO            beyond   a   second date?

ll           Yes.

12           Third date?

l3           Yes.

l4            So what were the dates involving?                         Were they always

l5           meals at restaurants or did they involve other

l6            activities?

l7            I   think 1t was mostly meals at restaurants, we went to

l8            a   play once, and      I     think that's about 1t.

l9           Okay.     So why don't you tell the jury                       a       little bit

20            about sort of the first months of that relationship and

21           what you saw 1n Mr.              Fredin that you liked and what you

22            thought you might want to nurture 1n that relationship,

23            at least at the beginning?

24           We would see each other                  a     couple times        a   week.

25            Usually,     1t centered around a                   restaurant and that sort

                                                                                                  217
                       RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                                                 Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 23 of 137                                           State of Minnesota
                                                                                                                    4/8/2019 4:26   PM




              of thing.          Sometimes he would come over and                        I       would

             make dinner or something like that.                             I   guess       I



              continued to pursue the relationship because he                                      ——       he

             was educated.           He seemed smart and was good at having a

              conversation and seemed very nice.

              So this is August,            September, October;                  is    that about

              right?

             Yes.

             Okay.      Now,      at some point 1n this early stages,                              the

lO            early months of this dating relationship, did you start

ll            having some concerns or reservations about this dating

12            relationship with Mr. Fredin?

l3           Yes.

l4           What sort of concerns did you have and why?

l5            He started acting a little possessive,                             I    suppose,          a


l6            little too intense for that stage 1n our relationship.

l7            Intense 1n what way?

l8            Like,    one day we had           a   ——      we had   a   conversation on

l9            Facebook, and he was supposed to take me out for dinner

20            that night.         And he said,              not until you say you're

21           mine,     and   I    said,   well,       I'm yours—ish, we're dating,

22            but no,    not yours,         and he kept pressing and pressing

23            and wouldn't come over and said,                       I'm not coming over

24            until you say you're mine.                      And so     I   said,      all       right,

25           well,     then I'm getting pizza and                    a   movie and we're not

                                                                                                             218
                        RAMSEY COUNTY DISTRICT COURT
                                       62-CR-1 7-31 56
                                                                                    Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 24 of 137               State of Minnesota
                                                                                       4/8/2019 4:26   PM




              going out tonight.             But he would also talk   a   lot about,

              like,    getting married and having kids and that sort of

              thing.

              So some of the concerns was this creepy possessiveness,

             you're mine?

             Yes.

             You didn't care for that?

              No.

             And then you talked about the intensity.                 It was him

lO            pushing issues of marriage or children and things which

ll           you felt were maybe             a   little too early to talk about,

12            and that caused you concern?

l3           Yes.

l4            But he didn't threaten you 1n any way, did he?

l5            No.

l6           Okay.      So   I    know this is an uncomfortable question,

l7            perhaps, but were the two of you ever romantically

l8            intimate during the dating process?

l9            Nothing more than just kissing once.

20           Okay.     A11 right.           No stay—over—the—night,    that sort of

21            thing?

22            No.

23            So you've told us         a    little bit about the initial

24            concerns.          And so did things improve when you basically

25            told him, you know, we're not getting together under

                                                                                   219
                        RAMSEY COUNTY DISTRICT COURT
                                           62-CR-1 7-31 56
                                                                                                           Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 25 of 137                                     State of Minnesota
                                                                                                              4/8/2019 4:26   PM




              these terms?           Did anything change 1n the relationship

              or did Mr.           Fredin kind of keep going 1n the same

              direction?

              He did keep going 1n the same direction,                             yes.

              So what can you tell the jury,                       1n general,          about how

              things were intensifying that were increasingly making

             you feel uncomfortable?

             Well,       something specific that               I    remember was, the last

              time we ever actually went on                    a    date,    he started asking

lO           me questions that made me really uncomfortable.

ll           Questions about what?

12            He asked me ——           for example,          he said,       are you          a    lesbian?

l3           And     I   said, well,       no,     I'm not,        and he said,          I       bet you

l4            are.       And he asked me,            like,    what my sexual history was

l5           with other men and wouldn't —— wouldn't leave 1t alone,

l6            even when        I   said,   I   don't want to talk about that.

l7           Okay.        That was the last time you had                     a    date 1n          a


l8            restaurant?

l9           Yes.

20            Do you know about what time that was,                          1n    terms of the

21           month or so?

22            It was      ——   1t was before Thanksgiving,                   but    I    can't

23            recall the day.

24           Okay.        Thanksgiving of 2015?

25           Yes.

                                                                                                       220
                          RAMSEY COUNTY DISTRICT COURT
                                            62-CR-1 7-31 56
                                                                                           Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 26 of 137                     State of Minnesota
                                                                                              4/8/2019 4:26   PM




              So 1f that's the last time that you met together out on

              a   date at       a    restaurant, what did you tell Mr.           Fredin,

              1f anything,           about what you wanted or what you didn't

             want 1n terms of               a       continued relationship with him?

             Well,    I       told him,         I   didn't want to be exclusively

              dating him, because he was coming across as                    a   little

              intense,         and    I   said,      we can still see each other,    we

              can still go on dates,                    but this is too much for me.

             And would he try to ask you out on other dates after

lO            that?

ll           Yes.

12            Did you ever accept him on an invitation for another

l3            date?

l4            Not after that one that —— the night that we went to ——

l5            I   think 1t was an Irish pub.

l6           That was the last date 1n which he was asking you

l7            questions about sex?

l8           Yes.

l9           And your orientation?

20            Uh-huh.

21           That's       a    "yes"?

22           Yes.

23           Okay.        Now,       so where did things go from here as far as

24            going forward with Mr. Fredin?                     Did you see any sort of

25            relationship 1n any form going forward after that

                                                                                          221
                          RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                                  Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 27 of 137                            State of Minnesota
                                                                                                     4/8/2019 4:26   PM




              uncomfortable date before Thanksgiving?

              It made me          really cautious, but        I   did tell him,     I    would

              continue to see him.

             Okay.            And so you told him that you would continue to

              see him,          but did you put down any terms or conditions,

              or was 1t just kind of,                 we'll see where this goes?

              It was more like ——             at that time,       1t was,   we could see

             where this goes.

             And this is 1n mid—November?

lO           Yes.

ll           Okay.            Did anything significant happen 1n your life

12            around that time, at the end of November, as you were

l3            going forward with Mr. Fredin or others?

l4            Like,       a    life event or ——

l5           Yes,     anything going on at work or school that was

l6            important to you?

l7           That semester was my last semester of classes, and                           I



l8           was getting ready to take my preliminary exams.                            And

l9            just before          I   terminated the relationship entirely,                  I



20            took    a       trip to Germany with my class.

21           Okay.            Which class?

22            It was an environmental humanities class,                     an   English

23            class.

24           Through the University of Minnesota?

25           Yes.

                                                                                              222
                              RAMSEY COUNTY DISTRICT COURT
                                                62-CR-1 7-31 56
                                                                                                           Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 28 of 137                                     State of Minnesota
                                                                                                              4/8/2019 4:26   PM




             Took     a       brief trip to Germany?

             Yes.

              For how long?

             About        a    week.

             Okay.            And then this was prelude to your preliminary

              examinations 1n graduate school?

             Yes.

              Is    that an important set of examinations for                               a   grad

              student?

lO           Yes.

ll            In what way is                  1t significant?

12            It's kind of the portal,                        I   guess,       between taking

l3            courses and getting to take your                             ——    getting to write

l4           your dissertation.                          So once you pass your preliminary

l5            exams, you're allowed to start work on your

l6            dissertation, which is the final step 1n the program.

l7           Okay.            So when you came back from Germany and you were

l8            rolling into your preparations for preliminary exams,

l9           what was your relationship like with Mr.                                 Fredin at that

20            point?

21            I    hadn't       ——    I   hadn't seen him 1n               a    while, and there was

22            a    couple of weeks               I       was really busy,         because   I   even had

23            drill weekends at work, and                          I   had been sick and         I   was

24            studying.              So   I   didn't see much of him, but he

25            contacted me quite                     a    bit and asked me to see him.

                                                                                                       223
                              RAMSEY COUNTY DISTRICT COURT
                                           62-CR-1 7-31 56
                                                                                           Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 29 of 137                       State of Minnesota
                                                                                               4/8/2019 4:26   PM




             Okay.        And was this contact by social media or e—mail

              or through other means?

              It was on Facebook mostly.

             Okay.         Did you guys ever use telephones?

              Sometimes.

             A11 right.          But 1t was mainly Facebook messaging at

              this point?

              It was mainly Facebook messaging,                     which is like   a   text

             message app.

lO           And you're going back and forth day after day after

ll            day,    sending messages back and forth to each other?

12           Yes.

l3           Almost every day?

l4           Yup     ——   yes.

l5           And how many messages, on average,                      1n a day would you

l6            be sending back and forth to Mr.                     Fredin after you came

l7            back from your trip?

l8            It depends on the day.                   Sometimes 1t was just

l9            exchanging small talk about our jobs and that sort of

20            thing,       and sometimes 1t would be him asking to see me.

21            Did you ever accept any of his requests to see him 1n

22            person or have          a   date with him,          then?

23            No.

24           Why?

25           Well,        at first,       1t was because      I   was sick and working

                                                                                          224
                           RAMSEY COUNTY DISTRICT COURT
                                      62-CR-1 7-31 56
                                                                                       Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 30 of 137                 State of Minnesota
                                                                                           4/8/2019 4:26   PM




              and didn't have time,           but as he started to get more

              demanding,      1t became about the fact that his          ——    his

              behavior was starting to make me uncomfortable.

             Okay.      In what ways would his behavior make you

              uncomfortable at that point after Thanksgiving?

              He ——    1t started with him telling me,           you know,     be a

              good girl for me,       and at one point       I   told him,    stop

              saying that, it's patronizing,             it's insulting,      and he

             would     ——   he'd keep doing 1t.         And he kept asking me why

lO            I   didn't want    a   relationship with him, and when           I   tried

ll            to explain,      he just didn't seem to accept 1t.

12            Now,    frankly,   that sounds more like —— rather than

l3            behavior, this sounds like attitudes expressed and

l4           verbal communications?

l5           Yes.

l6           Okay.      So we're not talking really about conduct at

l7            this point so much,         right?

l8            Right.

l9           We're talking more about his behavior 1n terms of the

20            attitudes that he was setting forth to you 1n these

21            electronic communications?

22           Yes.

23           These were the control messages and the things that

24           were making you increasingly uncomfortable?

25           Yes.

                                                                                      225
                        RAMSEY COUNTY DISTRICT COURT
                                               62-CR-1 7-31 56
                                                                                                Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 31 of 137                          State of Minnesota
                                                                                                     4/8/2019 4:26   PM




              So 1n your mind,                were you trying to consider some sort

              of complete break at this point after Thanksgiving or

             were you trying to manage the relationship somewhere

              short of        a   complete, clean break?

             At one point,               I    told him that he had three choices:               We

              could be friends, on good and mature terms; he could

              leave and terminate things entirely; or, you know,                           he

              could continue sending me these uncomfortable messages

              and   I   would just block everything and wouldn't talk

lO            anymore.

ll           You literally gave him that sort of three options.                             By

12           what means did you make yourself known with those

l3            options?

l4           This was still Facebook Messenger.

l5            So the three options were:                         be my friend but accept

l6            that we're not together?

l7           Yes.

l8            Number two, never see me again and accept that we're

l9            not together?

20           Yes.

21            Number three, continue to send me pictures of the

22            leather     I       should be wearing and talk about how jealous

23            I'll be when           I       see you and I'll block you and not talk

24            to you again?

25           Yes.

                                                                                            226
                         RAMSEY COUNTY DISTRICT COURT
                                            62-CR-1 7-31 56
                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 32 of 137                       State of Minnesota
                                                                                               4/8/2019 4:26   PM




              Do any of those options contemplate                   a   continued dating

              relationship, other than mere friendship?

              No.

             What did you really want at that point?

             At that point,           either be friends or have him out of my

              life.        I   did not want         a   dating relationship anymore.

             Why would you even want to be friends with this man,

              Mr.   Fredin,        1f he was making you          uncomfortable with

              that sort of possessive dominating demands that was

lO            increasing?           Why would you even consider            a   friendship?

ll            I   had no idea at this point.                  At first —— you know,

12            I've —— I've never dealt with anything like this

l3            before,          something,     I   guess, clear—cut,      this is, you

l4            know,    a       harassment or        a   stalking situation.      It's ——   I



l5            guess it's easy to second—guess your instincts when

l6           you're looking at 1t for the first time.

l7           Okay.         Now,    you had been online dating before,              for

l8           years, on and off?

l9           Yes.

20           And you had been 1n several relationships before Mr.

21            Fredin?

22           Yes.

23            Did you have anything remotely like these sorts of

24            problems with anyone else, other than Mr. Fredin?

25            Never.

                                                                                           227
                           RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                                       Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 33 of 137                                  State of Minnesota
                                                                                                           4/8/2019 4:26   PM




             You were 1n new territory?

             Yes.

             Trying to figure out what to do?

             Yes.

              So did Mr.       Fredin express               a    preference amongst the

              three options that you offered him?

              No.    I   think he just argued and said, we should still

              see each other.

             A11 right.         So let's start beating down and focusing on

lO            the events 1n early December,                        specifically starting

ll            around December         3   or so.            Do you remember            a   series of

12            Facebook messages and exchanges between you and Mr.

l3            Fredin 1n that first week of December?

l4           Yes.

l5           Okay.       And what was unusual or different about what was

l6            going on 1n early December than what was going on

l7            before then?

l8            He was     ——   I'm trying to remember.                         He was very

l9            domineering.          For example,                he ——    he told me        I   could not

20            date other men and not go on any more first dates.                                     He

21            told me that we were dating and that                              I   was going to

22            take him to see my family.

23           Okay.

24                            MR.   CHRISTIE:           Now,       may    I    approach the

25           witness, Your Honor?

                                                                                                     228
                         RAMSEY COUNTY DISTRICT COURT
                                        62-CR-1 7-31 56
                                                                                                  Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 34 of 137                               State of Minnesota
                                                                                                       4/8/2019 4:26   PM




                               THE COURT:       You may.

              (By Mr.     Christie, continuing) Ms. Miller,                 I'm showing

             you what's been marked for identification as Exhibit                                 1.


              It's   a   collection of five different pages.                    Can you

              briefly tell us what we're looking at here 1n Exhibit

              1?

             This is      a    sequence of Facebook messages that                   I    took

              screen shots of and eventually gave to the police.

             And these are messages between you and who?

lO           These are messages between me and Mr. Fredin.

ll           Okay.       And for those of us who might not know Facebook

12           messaging, do the messages also                   ——   are they accompanied

l3            by photographs?

l4           Yes.

l5           Okay.       And so on this document, do we have photographs

l6            of Mr.     Fredin and you, Ms. Grace Miller?

l7           Yes.

l8                             MR.   CHRISTIE:        I   would offer into evidence

l9            Exhibit     1,    Your Honor.

20                             MS.   ZAUHAR:      No objections.

21                             THE COURT:       It shall be         received.

22            (By Mr.     Christie, continuing) So let's talk                   a       little

23            bit about how this exhibit was put together.                              This is

24            something that you prepared for the police

25            investigation that ultimately developed 1n this

                                                                                                 229
                         RAMSEY COUNTY DISTRICT COURT
                                     62-CR-1 7-31 56
                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 35 of 137                       State of Minnesota
                                                                                               4/8/2019 4:26   PM




              situation, correct?

             Yes.

             And is 1t fair to say that you basically took certain

              collections or threads of messages and sort of pieced

              them together 1n      a   larger document?

             Yes.

             And here we have five pages of                 a    collection of messages

              going back and forth between you and Mr. Fredin,

              beginning December        3,   correct?

lO           Yes.

ll            But there are     a   lot more messages than this;               is   that

12            right?

l3           Yes.

l4            Pages and pages and pages of messages?

l5            Right.

l6           About all sorts of things?

l7           Yes.

l8            But what was 1t about these particular messages that

l9           you decided was important to collect for the police to

20            consider eventually when the police got involved months

21            later?

22            Just that the language was very aggressive.                      He said a

23            couple times that he was coming over, even when                       I   told

24            him   I   didn't want him to, and what               I   had described

25            before when he was telling me             I       could not see other

                                                                                           230
                         RAMSEY COUNTY DISTRICT COURT
                                      62-CR-1 7-31 56
                                                                                               Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 36 of 137                         State of Minnesota
                                                                                                  4/8/2019 4:26   PM




             men,    that instead we were dating.

             Okay.

                             MR.   CHRISTIE:        Your Honor, at this time, with

             your permission,         I'd like to publish or display Exhibit

              l   to the jury by means of               a   projector, and 1f allowed,

             maybe your clerk could dim the lights for us.

                             THE COURT:       You shall be permitted to play

              Exhibit    1   on the projector.              And,    Ms.   Valento,    1f you

              could assist with the lighting.

lO                   And for the jury's benefit, you will receive

ll            Exhibit    1   into evidence and have 1t with you when you

12            deliberate at the end of the trial, as with all other

l3            exhibits that will be received at                     a   later time.

l4                           MR.   CHRISTIE:        Can everybody see that?

l5                           (Whereupon,      the members of the jury responded

l6            affirmatively.)

l7            (By Mr.    Christie, continuing) So, Ms. Miller, what

l8           we're looking at is basically                    a   digitized projection of

l9            the documents that we just talked about as Exhibit                          l,


20            correct?

21           Yes.

22            So these are the Facebook messages going back and forth

23            between you and Mr. Fredin.                   And we've got this first

24            set of messages going back and forth.                        Basically,    1t

25            seems like you're trying to say, good night, but Mr.

                                                                                              231
                        RAMSEY COUNTY DISTRICT COURT
                                            62-CR-1 7-31 56
                                                                                                      Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 37 of 137                                State of Minnesota
                                                                                                         4/8/2019 4:26   PM




              Fredin says,           I'm coming over;            is   that right?

             Yes.

              So why did you include this for the police?

             To show that            I    had already said no to him.

              Did he,    1n fact,           come over that night?

              I    don't know.

             When he said 1n this Facebook message,                            I'm coming over,

              do you recall what your reaction was at the time,                              on

              December 3?

lO            Just double—checked that the locks were all locked,                                 and

ll            I    turned off all of the lights 1n my house and locked

12           myself 1n       a   room and went to sleep.

l3           Why all of that, for that message?

l4            Because    I   wanted him to think that                   I    was sleeping.

l5           And we have         a       second bracket here.               Can you tell the

l6            jury why you included this set of exchanges between you

l7            and Mr.    Fredin on or around December 3?

l8           Well,     he tells me again,                 I'm coming over.

l9            Is    this the same night,                1f you    recall, or is 1t      a


20            different night?

21            It was a different night.

22            In one of the              messages Mr. Fredin writes, sometimes                    I



23            feel like you're an emotionally —— that you are

24            emotionally l6 years 01d, and your reply is, you don't

25            have to insult me?

                                                                                                  232
                        RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                                Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 38 of 137                          State of Minnesota
                                                                                                     4/8/2019 4:26   PM




             Yes.

              Had he ever said anything like that before to you,                              that

             you were an emotional child?

              I   don't recall him saying that specifically.

              Now,       we have another collection that you put together.

             What was concerning about this thread?

              Just,       again,     the possessive language that I'm not

              allowed to date others.

             And that includes first dates, according to Mr.                             Fredin?

lO           Yes.

ll           And you say, whatever,                 and he says,             be a good girl for

12           me,     I    like you too much, we get along too well,                      be

l3           vulnerable, don't be afraid.                        How did that make you

l4            feel?

l5            It was       ——    1t was a little scary,              because he's telling

l6           me that we're dating and also that                          I   needed to change

l7           my behavior and change my mind set.

l8            Now,       we have another collection here where you start

l9            out,       how about we be friends and                 I   will take you out

20            for your birthday?              What was the context of that

21            exchange?

22           Well,        he    ——   throughout this conversation, he was

23            begging me to take me out                     ——   to take him out for his

24            birthday.

25            His birthday is December 12?

                                                                                               233
                           RAMSEY COUNTY DISTRICT COURT
                                     62-CR-1 7-31 56
                                                                                             Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 39 of 137                       State of Minnesota
                                                                                                4/8/201 9 4:26   PM




             Yes.

              So this is about      a   week to ten days before that?

             Yes.

             And you put down some terms:                    we'll be friends and then

              I'll take you out for your birthday.                   And he insists

             what?

              Nope, we are dating and that               I   was going to take him to

              see my family.

              So,   clearly,   1n   the context of your relationship,

lO            dating is different than friendship?

ll           Yes.

12            Fair to say?

l3           Yes.

l4            Friends is one thing and dating is taking 1t to                  a


l5            different level?

l6           Yes.

l7           At this time, did you feel like you were dating Mr.

l8            Fredin?

l9            No.

20            Possibly friends?

21           Yes.

22           And then you include some sort of photograph saying,

23            this is not how 1t works.                What was that about?        Why

24            did you put that 1n?

25            It was a funny blurb from a commercial on TV,                  where       a


                                                                                         234
                        RAMSEY COUNTY DISTRICT COURT
                                               62-CR-1 7-31 56
                                                                                                         Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 40 of 137                                   State of Minnesota
                                                                                                            4/8/2019 4:26   PM




             woman is putting pictures on her wall, and she's

              calling 1t "posting 1t to my wall."                             She just

             misunderstands what Facebook is,                           I   guess.    And so       I



             meant that to communicate that that's not how this

             works, you can't just tell somebody that you're dating.

             Was this        a       joke to you?

             At that point,                I   was trying to add some levity,                 I



              guess,    to       a    really uncomfortable situation.

             Okay.      Next collection starts, no,                         I'm done talking to

lO           you tonight, you've pissed me off, enjoy the rest of

ll           your night.              And he says,               be a good girl for me,           and

12            then he sends to you                   a    photograph of himself?

l3           Yes.

l4           And you include this,                       again,     for what reason?

l5            Because he's telling me how to behave.

l6            So things go on and on,                      and the jury will be able to

l7            see this exhibit for themselves during deliberations,

l8            but let's talk about the next page.                             Can you describe

l9            for the jury what we're looking at here,                               for purposes

20            of this court record?

21           A picture of              a   woman wearing some sort of,                 I   guess,

22            dominatrix outfit or costume.

23            Had Mr.    Fredin ever showed you anything like this

24            before?

25            No.

                                                                                                        235
                        RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                     Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 41 of 137               State of Minnesota
                                                                                        4/8/2019 4:26   PM




             This was the first time you've seen anything remotely

              like this from Mr.           Fredin?

             Yes.

             This was on or about December                 3,   4,   5?

             Yes.

              Did you feel at any time during your relationship,

              dating and friendship, that you ever invited any sort

              of sexual advances?

              No.

lO            How does this photograph make you feel?

ll            It was    really creepy, he never sent anything like that

12            before,    and    I   thought 1t was insulting.

l3           And then he writes, you should have nightly tasks,                 and

l4           what is your reply?

l5            Stop 1t.

l6           And then he says, you should meditate nightly, get on

l7           your knees, and think of me.                  It's good for your mental

l8            health.        Also, you're not going on any more first

l9            dates.     Did you ever reply to any of that?

20            I   might have.        I   don't have 1t on here.

21           Okay.      And then the next collection he writes, why are

22           you opposed to these things?                  And what is your reply?

23            Because    I    don't want       a   relationship with you anymore.

24            I   told you.

25           What did you mean by "relationship"?

                                                                                 236
                        RAMSEY COUNTY DISTRICT COURT
                                       62-CR-1 7-31 56
                                                                                           Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 42 of 137                        State of Minnesota
                                                                                                4/8/2019 4:26   PM




              Dating relationship,               romantic relationship.

             And he replies, you do and will, you need 1t?

             Yes.

              So 1n the next collection of exchanges on Facebook,                         Mr.

              Fredin says, you're            a   very boring person, you have zero

              interest or excitement,               I    would never be your friend.

                        What did this do for you?

              I   don't he's    ——    He would occasionally take something

              like this and,         like,       intersperse insults with asking me

lO            for   a    relationship.           It kind of creeped me out that he

ll           was trying to insult me at the same time that he was

12            asking me for      a    relationship.

l3           And what about birthday?                    What's going on with the

l4            birthday plans at this point?

l5           They're going downhill at this point, but                     I   told him

l6            I'd still take him out 1f we could go as friends.

l7            Even though you didn't want                  a   dating relationship, you

l8           were still willing to take him out as friends for his

l9            birthday?

20           Yes.

21            Did you really want to do that?

22            No.

23           Why did you say you'd be willing to do 1t?

24            Because he was so insistent on 1t, and eventually he

25            said,      nobody's ever taken me out for my birthday.                  And

                                                                                          237
                          RAMSEY COUNTY DISTRICT COURT
                                    62-CR-1 7-31 56
                                                                                         Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 43 of 137                     State of Minnesota
                                                                                             4/8/2019 4:26   PM




              I   felt guilty for hurting him.

             And some people might say, you may be sending mixed

             messages with this type of exchange.                      How would you

              answer those people?

              I   would say, my message is clear.                I    told him several

              times,   there's no situation where I'm going to be 1n                     a


              relationship with you.

              Now,   we have this next post.                It says,    as friends,

              because you've pissed me off, and no means f'ing no.

lO            Sorry about that.

ll            Do you sometimes use the f—word?

12           Occasionally.

l3           Okay.     And even though you're angry at him, you're

l4            still willing to consider his birthday?

l5           Yes.

l6           Was 1t possible for you to forgive him for these

l7            insults,   these demands?

l8           Yes.

l9           What does forgiveness mean for you?

20            Just saying, you know,            I    understand that this is hard

21            for you and there are         a       lot of emotions,      and 1f you're

22            sorry,   of course,   I'll forgive you,                but I'm still not

23            going out with you.

24            So let's talk about this paragraph at the bottom of

25            page four.    You say,      no,        I   agreed to do that, and 1t

                                                                                       238
                       RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 44 of 137                      State of Minnesota
                                                                                               4/8/2019 4:26   PM




              didn't work.            What are you referring to when you say

              "that"?

              So going on occasional,                  casual dates.

              So that didn't work,             and that's not 1n the cards

              anymore?

              No.

             And then you say, because you forbade me from seeing

              other guys,         I   smashed your face with my mouth when             I



              tried to pull away from kissing you.                      Can you tell us

lO           what you had 1n mind when you wrote that?

ll           That was the last time                I    saw him.    At the end of the

12            date at the Irish Pub where he, you know, accused me of

l3            being   a       lesbian and asked me about my sexual history

l4           with other men, we were 1n                    a   car and he tried to kiss

l5           me and       I   pulled away and he grabbed the back of my head

l6            and made me kiss him.

l7            Did 1t hurt?

l8            No.

l9            How did you feel after that?

20            I   just wanted to get away and be done.

21           That was your good—night kiss?

22           Yes.

23            His good—night kiss?

24           Yes.

25           And then you tell him pointblank,                      now you're going

                                                                                           239
                          RAMSEY COUNTY DISTRICT COURT
                                  62-CR-1 7-31 56
                                                                                                 Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 45 of 137                           State of Minnesota
                                                                                                    4/8/2019 4:26   PM




              completely f'ing psychotic when                I   break things off.

             Why on Earth would       I       want more of this.

                      Breaking what off?

             Our romantic relationship.

             And his reply had something about                   a   thought experiment

             weekend.      What did you make of that?                 What was your

              understanding of    a   thought experiment weekend?

              He had said some ugly things to me before.                       He ——       he

              said that he wanted to see 1f             I    was into, quote,          alpha

lO            guys,    and so he said that the reason he was ugly and

ll            domineering was because he wanted to see how                      I   would

12            react.

l3            Did you take him out for his birthday on the 12th?

l4            No.

l5           And you start using          a    little bit more profanity,              f    you

l6            and your thought experiments.                 You've done this shit

l7            before.     We're not going on even an occasional date.

l8            Is    that right?

l9           Yes.

20           And is Brock still concerned about whether you're

21            taking him out for his birthday?

22           Yes.

23           You replied,     no means no,          or seriously,        I   will never

24            speak with you again,            I'm sick of this,         no.

25           Yes.

                                                                                                240
                        RAMSEY COUNTY DISTRICT COURT
                                              62-CR-1 7-31 56
                                                                                                               Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 46 of 137                                         State of Minnesota
                                                                                                                  4/8/2019 4:26   PM




             What     ——      what did you mean by, no means no?                             Saying no

              to what?

             That no is an answer that should be respected at all

              times.

              No to what?

              No to       a    romantic relationship.

              Still       a    possibility of           a   friendship?             Still    a


              possibility of seeing each other?

             Well,        there    I   say,     no means no,             or seriously            I    W111

lO            never speak to you again.                         So   I   guess      I    was saying,

ll           yeah,        I'll still speak to you 1f you accept no.

12           This is the end of the five pages of Exhibit                                        l,    and

l3            these are messages from December                            3,   4,       and 5,       correct?

l4           Yes.

l5            So as things were going on between you and Mr.                                          Fredin

l6            over Facebook messenger, did you do anything with

l7            regards to your Facebook account concerning Mr.                                          Fredin?

l8           Yes,     I       blocked him on Facebook Messenger.

l9           When?

20            I   don't recall the exact date.

21           Was 1t around this time?

22           Yes.

23           And what does 1t mean to block somebody on Facebook

24            Messenger?

25            It just means that they can't                          send you messages and you

                                                                                                             241
                              RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                               Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 47 of 137                         State of Minnesota
                                                                                                  4/8/2019 4:26   PM




              can't send them messages.

              So did the communication between you and Mr.                          Fredin end

              then,      once you blocked him on Facebook Messenger?

              No.

              How did 1t continue?

              He started texting me.

              By what means?

              By    a   known phone number.                So actual telephones.

              How about cell phones?

lO           Yes,       cell phones.

ll                              MR.   CHRISTIE:        May    I       approach, Your Honor?

12                              THE COURT:       You may.

l3            (By Mr.      Christie, continuing)                  I'm showing you what's

l4            been marked as Exhibit               2   for identification.           Can you

l5            tell us what this shows?

l6           On this page,            there are text messages from three

l7            different phone numbers.

l8           Okay.       And did you create this document?

l9           Yes.

20           And are these messages between Mr.                           Fredin and you?

21           Yes.

22                              MR.   CHRISTIE:        I    would offer into evidence

23            Exhibit      2.


24                              MS.   ZAUHAR:      No objections.

25                              THE COURT:       Exhibit          2    shall be received.

                                                                                              242
                          RAMSEY COUNTY DISTRICT COURT
                                    62-CR-1 7-31 56
                                                                                        Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 48 of 137                    State of Minnesota
                                                                                            4/8/2019 4:26   PM




              (By Mr.    Christie, continuing) Okay.                    So how do we know

              that these are messages from Mr.                      Fredin?

              Because he had used the first phone number to contact

             me multiple times and he had used the second number for

             very occasionally.

             And did you say there was                a   third,      as well?

             Yes.

              Did you know that third phone number?

              No.

lO            How did you know 1t was from Mr.                      Fredin?

ll            Because 1t was basically the same sequence of

12            conversation, begging me to forgive him and that sort

l3            of thing.

l4            So we're looking at Exhibit                 2   up on the screen,

l5            correct?

l6           Yes.

l7           And there are some dates on these four screenshots that

l8            are contained on this second page,                      correct?

l9           Yes.

20           A11 right.      Now,   let's talk about how this document was

21            created.     Did you take the screenshots yourself?

22           Yes.

23           Okay.      Can you tell the jury how you do that?

24           On my phone,     you just press two items simultaneously,

25            and 1t automatically just takes                   a    photo of whatever is

                                                                                       243
                        RAMSEY COUNTY DISTRICT COURT
                                        62-CR-1 7-31 56
                                                                                              Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 49 of 137                        State of Minnesota
                                                                                                  4/8/2019 4:26   PM




              on the screen.

              So we're looking 1n the upper left—hand corner.                         And

              there's       a   phone number that ends 5512, and we see                  a


              date of December         9,    2015,        1n   the evening,   correct?

             Yes.

             And 1t starts,          I'm kind of depressed from you not

              taking me out on Saturday for my birthday.                        Is   that Mr.

              Fredin or is that you?

             That is Mr.          Fredin.

lO           Okay.         He's still talking about the same birthday stuff

ll            days after what we just saw moments ago on Facebook;                           is

12            that right?

l3           Yes.

l4           Okay.         And so the messages that are justified to the

l5            left are Mr.         Fredin,    correct?

l6           Yes.

l7           And then there's some messages that are justified to

l8            the right,         and those are you?

l9           Yes.

20            Now,    1n    the upper right—hand corner,               1t appears that

21            Mr.    Fredin is professing his love, talks about how he's

22            hurt,    just don't block me,                I'll stop communicating and

23           you can notify me 1n the future 1f you ever want to

24            talk,    I    don't want to lose you,               1t feels like his

25            heart's going to die.

                                                                                             244
                           RAMSEY COUNTY DISTRICT COURT
                                               62-CR-1 7-31 56
                                                                                                  Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 50 of 137                              State of Minnesota
                                                                                                       4/8/2019 4:26   PM




                         What's your reply?

              I    gave him       a    chance to be an adult about 1t and                 ——


             That's not the words you used, is 1t?

              No,    I    used the word "grown—ass man."

             Okay.         And    a    chance to be friends, and you say, what?

             You blew 1t.

              So now we're talking about not even friends,                          correct?

              Right.

              So you had considered friendship instead of dating,                                and

lO            now at this point,                   1n   the first part of December,            it's

ll            not even friends?

12            Right.

l3            Did you block contact —— or block the number for Mr.

l4            Fredin with this number ending 5512?

l5           Yes.

l6           Okay.         And then what happened?                     Did the messages

l7            continue or did they stop?

l8           They continued on                 a    different phone number.

l9           Okay.         Let's look at this message on the lower right,

20            February       ——       excuse me, December 10, 2015, at 9:08 a.m.,

21            1n    the morning.           It starts,            no.   What does 1t say?

22           Could you please read 1t for us?

23           Where.

24           On the right:               No,       this has to stop?

25            No,    this has to stop.                   I've told you multiple times to

                                                                                                 245
                           RAMSEY COUNTY DISTRICT COURT
                                            62-CR-1 7-31 56
                                                                                                Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 51 of 137                          State of Minnesota
                                                                                                   4/8/2019 4:26   PM




              leave me alone, and you won't.                        It's creepy and

              unattractive.               This is stalking.           Stop 1t.

             This is stalking.                At that point,         did you have any idea

             what the Minnesota laws were regarding stalking?

              No,    but    I   had   a    general sense of what 1t meant.

             A11 right.           And then his reply is, your loss, you'll

              never find someone as talented as me?

             Yes.

              So did you block all three of those numbers?

lO           Yes.

ll            It was about February —— excuse me,                         December 10, 2015;

12            is    that right?

l3           Yes.

l4            Did things stop,              then,     on December 10?

l5            No.

l6            Did they start up on December ll or any time before

l7           Christmas or after Christmas?

l8           After Christmas.

l9           Okay.         So there was         a   bit of    a   lull?

20           Yes.

21           Okay.         And when did things start up again?

22           About the beginning of January.

23                              MR.   CHRISTIE:           Your Honor, may      I   approach?

24                              THE COURT:          You may.

25            (By Mr.       Christie, continuing)                 I'm showing you what's

                                                                                               246
                           RAMSEY COUNTY DISTRICT COURT
                                        62-CR-1 7-31 56
                                                                                                Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 52 of 137                          State of Minnesota
                                                                                                   4/8/2019 4:26   PM




              been marked as Exhibit 3,                   and can you tell us what

              those are?

              It's an e—mail from Mr.               Fredin to me.

             Okay.         And it's using his own gmail address?

             Yes.

             Okay.         And you put these two e—mails together 1n                       a


              single document for the police?

             Yes.

                              MR.   CHRISTIE:         The State would offer Exhibit

lO            3.


ll                            MS.   ZAUHAR:       No objections.

12                            THE COURT:        Exhibit          3    shall be received into

l3            evidence.

l4            (By Mr.       Christie, continuing)                Is    this what we're

l5            looking at, Exhibit 3?

l6           Yes.

l7            So on December —— excuse me,                  January        3,   Mr.   Fredin

l8            says,    I    miss you,   I'm sorry,           I       have so much to tell

l9           you,     and then there's some sort of video embedded under

20            print and flowers.            Do you know what that is?

21            It was a music video.

22            Did 1t have any special significance to you or Mr.

23            Fredin?

24            I    think 1t was, you know,                some sort of romantic song.

25            I    didn't really listen to 1t.

                                                                                               247
                           RAMSEY COUNTY DISTRICT COURT
                                      62-CR-1 7-31 56
                                                                                               Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 53 of 137                           State of Minnesota
                                                                                                       4/8/2019 4:26   PM




             Okay.        And you replied to him the next day,                    no,   I   told

             you to leave me alone.               I     don't care how you feel.

             This is stalking and harassment.                         I   was serious when     I



              said   I    would call the cops.               If you contact me again,              I



             W111.

                     Is    that right?

             Yes.

              So at this point,        1n early January,                  you were willing to

              call the cops 1f he contacts you again?

lO           Yes.

ll            Had you thought about that decision?

12           Yes.

l3           Thought about what 1t might mean to bring the police

l4            into your personal affairs?

l5           Yes.

l6            Bring the authorities into your home,                         into your phone,

l7            into your computer, and perhaps bring you into court,

l8            did you consider all of that?

l9            I   didn't consider the extent to which this might go.                               I



20            did not foresee this,           but       I   ——   I   did consider, yes,

21            that I'd have to call the police.

22           Why get the police involved?

23            Because      I   had blocked four different means of

24            communication already, and he didn't care.                          It's like

25            breaking down someone's door.

                                                                                              248
                          RAMSEY COUNTY DISTRICT COURT
                                      62-CR-1 7-31 56
                                                                                                  Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 54 of 137                            State of Minnesota
                                                                                                     4/8/2019 4:26   PM




             A11 right.        Did you call the police on January 4?

              No.

              Did you get any communication from Mr.                    Fredin 1n the

              following week?

              No.

             At any time 1n January?

             Yes.

                             MR.   CHRISTIE:        Your Honor, may          I       approach?

                             THE COURT:       You may.

lO            (By Mr.   Christie, continuing)                I'm showing you what's

ll            been marked as Exhibit 4.                 Can you tell us what we're

12            looking at?

l3           This is an e—ma11 notification that                   I   got       a   payment

l4            from him on PayPal and two e—mails from him.

l5           Okay.      Did you put together this document?

l6           Yes.

l7           And on page two, what do we see?

l8           This is     a   confirmation that           I   refunded the money that

l9            he sent me.

20                           MR.   CHRISTIE:        The State would offer into

21            evidence Exhibit        4,   Your Honor.

22                           MS.   ZAUHAR:      No objection.

23                           THE COURT:       It shall be        received.

24            (By Mr.   Christie, continuing) PayPal, that's an online

25            payment service; is that right?

                                                                                                 249
                        RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                               Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 55 of 137                         State of Minnesota
                                                                                                  4/8/201 9 4:26   PM




             Yes.

              Did you use PayPal at all before this?

             Yes,    but not with Mr.             Fredin.

             This was the first time you had any sort of interaction

              financially with Mr. Fredin over PayPal?

             Yes.

              January 24?

             Yes.

              Did you expect $50 from Mr.                   Fredin?

lO            No.

ll            Did he owe you $50?

12            No.

l3            Did you ever ask him for $50?

l4            No.

l5            Do you have any sense whatsoever why Mr.                        Fredin sent

l6           you $50 through PayPal on January 24?

l7            Partly because he had alluded to wanting to give me

l8           money.      I       never took money from him, but also               I   thought

l9            this was ——          I   blocked his e—mail address, and             I   thought

20            this was       a   way for him to get around the fact that                  I



21            had blocked his e—ma11 address,                   because   I   can't really

22            block PayPal.

23            I   see.   $50?

24           Yes.

25            Did you consider keeping the money?

                                                                                              250
                         RAMSEY COUNTY DISTRICT COURT
                                    62-CR-1 7-31 56
                                                                                         Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 56 of 137                   State of Minnesota
                                                                                              4/8/2019 4:26   PM




              No.

             Why not?

              Because    I   don't want anything from him.

              He sent you a note with the $50,                didn't he?

             Yes.

             What did 1t say?

             Thank you for everything.

             That same day, did Mr.           Fredin send you an e—mail?

             Yes,     he sent me two.

lO           Okay.      This e—mail has       a   photograph next to 1t.         Why is

ll            that?

12            It's from gmail,      and gmail usually allows you to have                  a


l3            photograph associated with your account.

l4            Hopefully, you don't block me for this $50.                   And what's

l5            this next line,      after he says, hopefully, you don't

l6            block me?

l7            Please do, however, block me instead of anything

l8            else/calling the cops.

l9            He'd have you believe that he was worried about you

20            calling the police?

21           Yes.

22           There's     a   second e—ma11 from the same date of January

23            24 from Mr.      Fredin to you.         It's flattering.        It says,

24           you're gorgeous, amazing, exciting, and beautiful.

25           You're the most beautiful woman              I    know.   I   forgot to

                                                                                       251
                        RAMSEY COUNTY DISTRICT COURT
                                           62-CR-1 7-31 56
                                                                                       Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 57 of 137                 State of Minnesota
                                                                                          4/8/2019 4:26   PM




              add that,          sorry.

                         What did you make of that?

              It's just desperate,               I   suppose, but he's still trying.

             You're flattered anyway?

              No.

              Moving to the next page, you refund the PayPal payment

              the day after you received 1t?

             Yes.

              So did contact end there?

lO            For    a       moment.

ll            Now,       1n January,       did you actually call the police or

12            call the cops?

l3           Yes.

l4           Okay.            And did you also consider other options with the

l5            judiciary?

l6            No.

l7            In    January of 2016, did you seek any help from the

l8            courts?

l9           Yes,        after    I    had called the police.

20           And what did you do 1n terms of the courts?

21            I    petitioned for          a   harassment/restraining order.

22            How did you find out about harassment/restraining

23            orders?

24           When        I    called the police that night,        they said that

25            there was nothing they could do 1f —— unless he would

                                                                                    252
                              RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 58 of 137                                        State of Minnesota
                                                                                                                4/8/2019 4:26   PM




              threaten me with violence, unless                             I   had   a


              harassment/restraining order.

             When did you call the police?                            Do you know?

              It was either the same night that                             I   got those messages

              or 1t was the next day.

              Did you actually see             a    police officer?

             Yes.

              He came to your door?

             Yes.

lO           And the officer told you,                      I    can't do anything unless

ll           you get     a   harassment/restraining order?

12           That was true, okay.                  So   I       didn't see the police             ——    I



l3            didn't see them that night.                         I   called them and        I    had       a


l4            conversation      ——   I   think 1t was with                      a   dispatcher.        The

l5            police didn't come over until later.

l6           Okay.     So you called the police for help and you called

l7            the police line that got you to the dispatcher?

l8           Yes.

l9            Shortly after the PayPal e—mails of the third week 1n

20            January?

21           Yes.

22           And you were calling to get some sort of police

23            response, and you were told, get                          a


24            harassment/restraining order?

25           Yes.

                                                                                                        253
                       RAMSEY COUNTY DISTRICT COURT
                                               62-CR-1 7-31 56
                                                                                                                        Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 59 of 137                                                  State of Minnesota
                                                                                                                           4/8/2019 4:26   PM




              Had you heard of one before?

              I   had heard of restraining orders before, yes.

             Okay.        So when the police officers told you about the

              harassment/restraining order, what went through your

             mind?

              I   mean,       I   was troubled that                  I   couldn't get assistance

             without filing                a   bunch of paperwork, but                      I       was willing

              to do 1t,            because at that point                   ——    I   mean, when you

              throw out            a   whole bunch of boundaries and somebody

lO            ignores them,               there are certain things that you have to

ll            do.

12            So what did you do to try to go about getting                                              a


l3            harassment/restraining order?                              What steps did you take?

l4            I   don't remember what order                          I   did this,      but          I   called

l5            the ——      I       think    I   went on the website that is supposed

l6            to instruct you as to how to do this,                                   and       I    visited two

l7            different offices.                   I   visited the Domestic                         ——   I    think

l8            it's the Domestic Abuse & Harassment Office 1n the

l9            Juvenile/Family Courthouse, but                              I    also went to Bridges

20            to Safety downstairs,                    and       I   filed the paperwork with

21            either of those offices.                           I   think one of them                   ——    I   got

22            a   copy of,             like,   an outdated document from one,                                 so   I



23           went to the other.

24           Okay.        So,          basically, you're talking about working with

25            the courts through the court offices to try to get                                                   a


                                                                                                                       254
                          RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                                 Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 60 of 137                           State of Minnesota
                                                                                                    4/8/2019 4:26   PM




              harassment order?

             Yes.

             And part of your visit involved the

              harassment/restraining office and part of your visit

              involved going downstairs to something that's called

              Bridges to Safety where you can apply for or petition

              for such an order?

             Yes.

              Did you go alone or with somebody else?

lO            I   think    I   was alone.

ll           And so you filled out the paperwork with the courts to

12            petition or apply for               a   harassment/restraining order?

l3           Yes.

l4            Did you get one?

l5           Yes.

l6           Okay.        You got     a   temporary order of sorts, correct?

l7           Yes.

l8                             MR.   CHRISTIE:          Your Honor,        the State would

l9            offer into evidence Exhibit                   5,       which is   a   certified

20            copy of the order granting the petition for an ex parte

21            harassment/restraining order.

22                             MS.   ZAUHAR:          No objection.

23                             THE COURT:         Exhibit        5    shall be received into

24            evidence.

25            (By Mr.      Christie, continuing) And the salient part of

                                                                                                255
                          RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 61 of 137                      State of Minnesota
                                                                                                 4/8/2019 4:26   PM




              the restraining order is that the respondent,                         Mr.

              Fredin,      shall have no direct or indirect contact with

             you,    Ms.       Miller,   the petitioner;         is    that right?

             Yes.

              No direct or indirect contact with you.                       And then 1t

              goes on to talk about visits and phone calls and any

              electronic means, correct?

             Yes.

              So you got this order from the court,                      correct?

lO           Yes.

ll           Okay.        And you understood that the order also needed to

12            be served upon Mr.              Fredin so that he would know about

l3            the court order and the court action,                      correct?

l4           Yes.

l5                              MR.   CHRISTIE:        And, Your Honor,        the State

l6           would offer into evidence Exhibit                    6,   which is     a


l7            certified copy of the certificate of service of the

l8            order upon Mr.           Fredin on February         2,   2016.

l9                              THE COURT:         Any objection?

20                              MS.   ZAUHAR:       No objection.

21                              THE COURT:         Exhibit   6   shall be received.

22            (By Mr.      Christie, continuing) Were you notified when he

23           was served?

24            I   think    I    called   ——    I   might have called the sheriff to

25            ask 1f he was served or they might have notified me.                           I



                                                                                           256
                          RAMSEY COUNTY DISTRICT COURT
                                              62-CR-1 7-31 56
                                                                                             Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 62 of 137                        State of Minnesota
                                                                                                4/8/2019 4:26   PM




              don't recall how            I     was informed that he was served.

             You don't have to go through the whole exhibit or

              order,     but this is the order that we're talking about,

              right?

             Yes.

             Grace Elizabeth Miller versus Brock Fredin?

             Yes.

             And at the top of page two,                        the no—contact provisions,

              correct?

lO           Yes.

ll           And at the time, where did you live?

12            I   lived 1n St.        Paul,         Minnesota.

l3           The address where you lived?

l4           Yes,    1660 —— 1656 Dayton Avenue.

l5           What kind of residence is that?

l6            It's   a   ——   it's    a   house,          and   I   live 1n the bottom floor.

l7            It's   a   duplex.

l8           Okay.       Do you still live there?

l9           Yes.

20           And this is        a    certificate of service, but this didn't

21            really involve you at all, did 1t?

22            No.

23            It was     the sheriff's department that was doing the

24            service, not you, correct?

25           Yes.

                                                                                          257
                         RAMSEY COUNTY DISTRICT COURT
                                       62-CR-1 7-31 56
                                                                                              Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 63 of 137                        State of Minnesota
                                                                                                 4/8/2019 4:26   PM




             The court's doing 1t on your behalf?

             Yes.

              So you got the order.              How did that make you feel?

             A little apprehensive,              I   guess.

             Why?

             Well, what's going to happen now.

             Were you going to poke the bear?

              No.

             That was what you were afraid of?

lO            I   ——   by "poke the bear,"           I   meant    I   didn't do this to

ll            harass him.        I   was afraid that there would be some sort

12            of response.

l3           Okay.      And he was given the order on February                     2.   Was

l4            there any response or contact from Mr.                        Fredin on

l5            February 2?

l6            No.

l7           Or the week thereafter?

l8           Yes.

l9           When?

20            February     9.


21           And what sort of reaction or contact did you learn of

22            on February 9?

23            I   went back on match.com, and               I    ——   I   didn't know that

24            he was still using the site,                 but    I   immediately saw his

25            face when     I   opened the program.

                                                                                          258
                         RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                                   Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 64 of 137                             State of Minnesota
                                                                                                      4/8/2019 4:26   PM




             Okay.      So February 9,           you're going on match.com.                  Why

             were you going on match.com that day?

              I   guess at that point, against my better judgment based

              on what    I    had been through,              I       thought maybe   I   would try

              this again.

              Looking for somebody else?

             Yes.

             A week after your restraining order is served?

             Yup.

lO           A11 right.        And when you go on match.com, for those of

ll            us that haven't been online at match.com,                          what are you

12            looking at on the computer when you kind of login?

l3           Well,     1t shows you,         like,         different people, like,

l4            different profiles you might be interested 1n, and that

l5            sort of thing.

l6           Okay.      And,    of course,         you have your profile out there,

l7            right?

l8           Yes.

l9           Okay.      And how do you know 1f somebody's interested 1n

20           your profile as well as, you know, who might be

21            interested 1n you, 1n addition to you looking for

22            others?        So how do you know 1f somebody's interested 1n

23           you and looking at your profile?

24           Well, when someone clicks on your profile, you see                               a


25            little blurb of       ——     just like             a    snapshot of their

                                                                                                  259
                        RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 65 of 137                        State of Minnesota
                                                                                                4/8/2019 4:26   PM




              profile, with their face,                     and some information about

              them appears on your screen.                       And there's also   a   blurb

              of information and there's                    a    list of everybody who

              looked at your profile.                   And so you see all of those

              people and          a   blurb of their profile on there, too.

              So 1f    I    understand this correctly, 1f somebody's

              interested enough 1n you to click on your profile, you

              get some sort of blurb or notification so you know that

              somebody's interested?

lO           Yes.

ll           And 1f it's one person, you see one blurb,                        1f it's    two

12            people       ——    different people, you see two different

l3            blurbs;       is    that right?

l4           Yes.      As they click on you,                    their face will show up.

l5            So does —— this sort of notification of clicking on

l6           your profile, does this happen 1n any sort of

l7            chronological order?

l8           Yes.

l9           Okay.         And so you can tell how many people have clicked

20            on your profile,            but you can also see who was the

21            latest one to click or who was the first one?

22           Yes.

23            Based on the order 1n the queue?

24           Yes.

25           And so you went on match.com,                        looking for another

                                                                                           260
                           RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                               Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 66 of 137                         State of Minnesota
                                                                                                  4/8/2019 4:26   PM




              possible candidate for                a    relationship, and what did you

              find on February 9,             2016?

             Well,        I    saw —— saw Mr.       Fredin's face, and when         I   went

              to look at my profile views,                     he was at the top of the

              list.           So he had been the most recent person to look at

             my profile.

             And you had met Mr.              Fredin through match.com?

             Yes.

              So,    presumably, he knew how match.com works?

lO           Yes.

ll            Knew how the profile system works?

12                               MS.   ZAUHAR:      Objection, speculation.

l3                               THE WITNESS:           Yes.

l4                               THE COURT:       Hold on, Ms. Miller.

l5                    Counsel, can you repeat the question?

l6                               MR.   CHRISTIE:         I'll rephrase the question.

l7                               THE COURT:       Thank you.

l8            (By Mr.         Christie, continuing) You had communications

l9            through match.com with Mr.                    Fredin?

20           Yes.

21           To the best of your understanding,                       is   the way that

22           match.com works for you the same as match.com works for

23            every other person on match.com?

24           Yes.

25            It's    a       nationwide service, correct?

                                                                                           261
                              RAMSEY COUNTY DISTRICT COURT
                                                    62-CR-1 7-31 56
                                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 67 of 137                                         State of Minnesota
                                                                                                                 4/8/2019 4:26   PM




             Yes.

              It's    a    platform that many people use, correct?

             Yes.

             And on February                9,        you see some sort of face of Mr.

              Fredin 1n what context?

              So the blurb shows up,                          you know,          1n one place on your

              profile and then                  I     saw this same snapshot 1n my list of

              profile views at the top.

             Okay.

lO                                  MR.   CHRISTIE:               May    I   approach, Your Honor?

ll                                 THE COURT:               You may.

12            (By Mr.          Christie, continuing) Ms. Miller,                              I'm showing

l3           you what's been marked for identification as Exhibit                                           7.


l4           Could you tell us what this is?

l5           This is           a    screenshot of the                   ——   I   guess   I   call 1t   a


l6            blurb       ——       the blurb of Brock's profile that showed up

l7           when     I    looked at the list of people who had viewed my

l8            profile.

l9           Who made this document?

20            Mr.    Fredin made 1t.

21           Okay.         And who copied the document for the purposes of

22            this case?

23           The document ——                I       made the document.

24           Okay.         And how did you make the document?

25            I   just took           a   partial screenshot from my computer.

                                                                                                           262
                           RAMSEY COUNTY DISTRICT COURT
                                             62-CR-1 7-31 56
                                                                                              Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 68 of 137                        State of Minnesota
                                                                                                  4/8/2019 4:26   PM




              So you can take screenshots on the computer like you

              can take screenshots on your phone?

             Yes.

             And you wanted to preserve this blurb with Mr.                            Fredin's

              face?

             Yes.

                                    MR.   CHRISTIE:           The State would offer into

              evidence Exhibit               7,       Your Honor.

                                    MS.   ZAUHAR:           No objection.

lO                                 THE COURT:           Exhibit    7    shall be received.

ll            (By Mr.          Christie, continuing) Why did you take the

12            screenshot?

l3            Because          I   knew 1t was          a   violation of my restraining

l4            order,       and 1f he was continue to find ways to contact

l5           me,     I    thought that            I    should document 1t.

l6           That's        a       photograph of Mr. Fredin?

l7           Yes.

l8           And underneath 1t,                   1t says,       GopherBadge, 32, St. Paul,

l9            Minnesota.              Do you have any idea what was meant by

20           Gopher Badge?

21            No,    not really.

22            Now,       when people on match.com                  ——   does anyone use their

23            true and correct names?

24            No.

25            Do some people use aliases,                        names of other people?

                                                                                             263
                           RAMSEY COUNTY DISTRICT COURT
                                        62-CR-1 7-31 56
                                                                                               Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 69 of 137                         State of Minnesota
                                                                                                  4/8/2019 4:26   PM




             Yes.

              Do some people use nicknames or pet names and that sort

              of thing?

             Yes.

             Okay.       Why would someone not use their true and correct

              name on      a   match.com profile?

              I   think most people don't use their name.                         It's usually

              just something they adopt,                      a    screen name.

             That's part of that caution at the beginning that we

lO           were talking about earlier?

ll            I   think so.

12           Okay.       Any doubt 1n your mind that that came from Mr.

l3            Fredin?

l4            No.

l5            Seeking women l8 to 39.                 I       presume that's age; is that

l6            right?

l7           Yes.

l8           What's under the "seeking women l8 to 39"?

l9           To     a   lost love.      Incredibly sorry, Grace.                  Sorry for

20           what happened.           Never intended anything of that nature.

21           And then you can click on                    a       link to read more?

22           Yes.

23            Did you click on that link?

24           At first,         I   bought an extension to the app where you

25            can click on people's profiles without them seeing that

                                                                                              264
                          RAMSEY COUNTY DISTRICT COURT
                                             62-CR-1 7-31 56
                                                                                                    Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 70 of 137                              State of Minnesota
                                                                                                       4/8/2019 4:26   PM




             you did.            So you don't get the blurb,                   you don't get the

              ——    1t doesn't go on the page of those —— you know,                            the

              ones that you do,               because          I   didn't want him to know

              that    I    saw 1t.       So    I   clicked on 1t after             I   got that.

              Is    that an application that match.com provides or

              through       a    different service?

              It's from match.com.

              So you can post things and click on people's profiles

             without them knowing that you clicked on their profile?

lO           Yes.

ll            But there's another feature that 1f you click on the

12            profile,          it'll show this type of blurb?

l3           Yes.

l4            So the user has            a    choice between            ——   whether or not to

l5            let the receiver see the blurb or not?

l6           Yes.         It costs more to,              you know,       be invisible,      so they

l7            can't tell, but it's an option.

l8            Part of the service package,                          1f you want?

l9           Yes.

20           And you paid for that extra service?

21           Yes.

22            How much does that cost?

23            I    think 1t was,         like,       $5 for a month.

24           And you,           1n   the lower right—hand corner,                  viewed on

25            February          9,   2016 —— that's your viewing date?

                                                                                                   265
                           RAMSEY COUNTY DISTRICT COURT
                                   62-CR-1 7-31 56
                                                                                                      Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 71 of 137                                State of Minnesota
                                                                                                         4/8/2019 4:26   PM




             That's the date that he viewed me.

              His viewing date?

             Yes.

              So you clicked on the "to              a   lost love" posting,                  right?

             Yes.

             You wanted to read all of 1t?

             Yes.

              If you didn't want him to have any contact and you

             wanted him to leave you alone, why would you go looking

lO            at the whole letter instead of just turning off your

ll            computer or exiting out of match.com?

12           Well,    partly because     I   wanted to document 1t.                       In case

l3            I   needed to give 1t to the police,                    I       wanted to have an

l4            accurate copy of what he was saying.                            And,    also,    the

l5            idea of him posting about me publicly on the Internet

l6           made me really uncomfortable.                     It's       a    public page.

l7           Anybody who is on the site can see 1t.                              I   have friends

l8            that use the site,     and     I   was concerned about what he

l9           was saying.

20            But it's on his profile page?

21           Yes.

22            But anyone can basically see 1t 1f they're on

23           match.com?

24           Yes.

25           And how did you know that "to                 a    lost love" involved

                                                                                                     266
                       RAMSEY COUNTY DISTRICT COURT
                                     62-CR-1 7-31 56
                                                                                         Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 72 of 137                   State of Minnesota
                                                                                            4/8/2019 4:26   PM




             you?

              Because 1t had my name on 1t.

              Incredibly sorry, Grace?

             Yes.

                            MR.   CHRISTIE:        Your Honor, may      I   approach?

                           THE COURT:        You may.

              (By Mr.    Christie, continuing)           I'm showing you what's

              been marked for identification as Exhibits 8, 9,                    and

              10.    Could you tell us what these are?

lO           They are three different versions of his profile.

ll           And did you create these documents for the purpose of

12            the police investigation?

l3           Yes.

l4           And how did you do that?

l5            I   took screenshots from my computer.

l6                          MR.   CHRISTIE:        And the State would offer into

l7            evidence Exhibits       8,    9,    and 10, Your Honor.

l8                          MS.   ZAUHAR:        We have no objection.

l9                         THE COURT:        Exhibits     8,   9,   and 10 shall be

20            received into evidence.

21            (By Mr.    Christie, continuing)           It looks like there's

22            some handwriting immediately above and immediately

23            below each of these posts.               Who wrote that?

24            I   did.

25           Okay.       Basically, you're identifying when 1t was posted

                                                                                        267
                         RAMSEY COUNTY DISTRICT COURT
                                                 62-CR-1 7-31 56
                                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 73 of 137                                      State of Minnesota
                                                                                                               4/8/2019 4:26   PM




              and then you signed your name at the bottom,                                       for some

              reason?

             Yes.

             Okay.               And how did you provide these exhibits to the

              police?

              I    think          I    printed them out, because               I    wrote the time

              and date on them,                  and then          I   ——   since       I    considered

              this       a       restraining order violation,                  I    called the

              police,             and they did come to my house that time.

lO           And that's on February 10,                            2016?

ll            I    think so.

12           And so the officer came to your house.                                         That's Officer

l3            Ly,    L—Y,             correct?

l4           Yes.

l5           And you gave him these documents and basically told him

l6            the initial account of the restraining order violation,

l7            1n your view?

l8           Yes.

l9           We can all kind of read this to ourselves at this

20            point.              It doesn't seem             particularly upsetting.                It

21            seems like it's 1n the nature of an apology.                                        How did

22           you react to this?

23            It    ——       I    was just kind of 1n disbelief that even after

24            going through all of the motions that                                 I       did to get him

25            to leave me alone,                   he    ——    he was trying to find ways

                                                                                                          268
                                 RAMSEY COUNTY DISTRICT COURT
                                       62-CR-1 7-31 56
                                                                                                 Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 74 of 137                           State of Minnesota
                                                                                                      4/8/2019 4:26   PM




              around the restraining order.

             And did you believe what you read?

             Well,    he said a couple things that                 I    would disagree

             with.     I   would never hurt you emotionally intentionally

              or cross any of your boundaries,                   and he had crossed

              every single boundary that                 I   had set.

              Did you ever give him any reason to believe that his

              income was important to you?

              No.

lO            So you read this,        and it's an apology.               Why don't you

ll           want other people to know that Mr.                    Fredin was

12            apologizing for his wrongs to you?

l3            It wasn't just that.             It was also the fact that he                 ——    I



l4           went on match.com not even knowing that he was still

l5            using the site and not looking for him at all, and he

l6            appeared.

l7            So what did you do,          1f anything,          after you read this

l8           version of "to        a   lost love" posted February                 9    at about

l9            ten 1n the evening?            What did you do?

20            I   sent him   a   message that said, not cool, take my name

21            off of your profile,           and leave me alone.

22           And by what means did you send him this message?

23            I   sent 1t through match.com.

24            So you can message through match.com?                       Like,       you can

25            send e—mails?

                                                                                                269
                       RAMSEY COUNTY DISTRICT COURT
                                                62-CR-1 7-31 56
                                                                                                       Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 75 of 137                                 State of Minnesota
                                                                                                          4/8/2019 4:26   PM




             Yes.

             And did he reply directly to your message when you

              said,         not cool,       take 1t down?

              No.       He revised the posting on his profile.

              So we have            a   second posting about 7:30 1n the morning

              the following day,                  February 10;             is   that right?

             Yes.

             To     a   lost love,          I'm sorry.            I   wish      I   could erase the

              past.         You touched my heart.

lO                      In what ways did                this second version change 1n any

ll            important way, from your perspective?

12            He's just continuing the argument and still not taking

l3            "no"      for an answer.

l4            I'll do anything to speak with you again.                                   How did you

l5            reply?

l6            I   told him that             I   was serious,           and this is the reason

l7            that      I    got    a   restraining order.

l8            Did you use any emphatic words the second time?

l9            I   think       I    said,    100 percent f'ing serious.

20           There's that "f" word again?

21           Yes.

22           Take 1t down.                 I'm serious.

23                      Did he take 1t down?

24            No.

25           Third public post, an hour and                            a    half later,     same

                                                                                                      270
                             RAMSEY COUNTY DISTRICT COURT
                                    62-CR-1 7-31 56
                                                                                           Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 76 of 137                     State of Minnesota
                                                                                              4/8/2019 4:26   PM




             morning of February 10, he didn't take 1t down, but he

              tweaked 1t    a   third time?

             Yes.

             Or tweaked     a   second time, for         a   third document?

             Yes.

             What did you make of this?

              I   was troubled that he wouldn't stop,                 but 1t —— 1t kind

              of started to escalate because he says that my behavior

             was,     quote, early abusive,           and he starts to speculate,

lO            saying that maybe this is because                I    have PTSD from

ll            being 1n the military.

12           That stands for posttraumatic stress disorder?

l3           Yes.

l4           And how did you react or feel when you read that

l5            sentence, perhaps you have PTSD from your military

l6            experience?

l7            I   was extremely upset.

l8           Why?

l9            First of all,      it's this person who has been harassing

20           me for weeks saying that you're crazy.                        This is your

21            fault.     It's because of you gas—lighting me and saying

22            that, you know,      the fact that this isn't working out is

23            because you're mentally unstable.                    The other thing that

24            upset me about 1t is, what 1f somebody                   I    know sees

25            this.     There aren't that many Graces 1n the military 1n

                                                                                          271
                        RAMSEY COUNTY DISTRICT COURT
                                           62-CR-1 7-31 56
                                                                                                     Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 77 of 137                               State of Minnesota
                                                                                                         4/8/2019 4:26   PM




              St.    Paul,        Minnesota, and PTSD is                a   big deal.    People     ——


              people's military careers end 1f they have severe

             mental health issues, and                       I   don't want stuff like this

              being public.

             You were         a    captain at the time with command over dozens

              of dozens of servicemen?

             Yes.        As   a    captain,     I   wasn't        a   squadron commander yet,

              but    I   supervised        a   lot of people.

              So you had           a   lot of supervisory responsibilities?

lO           Yes.

ll           And you were concerned about whether or not someone out

12            there would start wondering whether or not their

l3            supervisor had mental health problems?

l4           Yes.

l5            PTSD,      that might end your military career?

l6           Yes.

l7           Oh,     that Grace Miller with the Air Force?

l8           Yes.

l9            Is    this the first time that you had been identified on

20           match.com as being 1n the military?

21           Yes.

22            So how did you reply to this third letter,                            to   a   lost

23            love?

24            I    didn't reply to that one.                      I   just called the police.

25           And that eventually brought you into contact with

                                                                                                    272
                          RAMSEY COUNTY DISTRICT COURT
                                     62-CR-1 7-31 56
                                                                                                  Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 78 of 137                            State of Minnesota
                                                                                                     4/8/2019 4:26   PM




             Officer Ly and Sgt. David McCabe, correct?

             Yes.

             Okay.       You worked with Sgt. McCabe,                 providing him with

              some of the documentation that we've gone through here

              today?

             Yes.

             Okay.

                            MR.   CHRISTIE:        If   I    might just have one

             moment, Your Honor?

lO                          THE COURT:       Certainly.

ll                          (Whereupon, Mr. Christie reviewed his notes.)

12                          MR.   CHRISTIE:        Your Honor,         I    have no further

l3            questions for Ms. Miller at this time, subject to the

l4            possibility of redirect.

l5                          THE COURT:       The time is 3:05.                This is   a    good

l6            point to also take our mid—afternoon break.                         Let us

l7            take   a   ten—minute break and resume at 3:15.                     You may at

l8            this time exit the courtroom.                  When you are done with

l9           your break, please go back into the conference room,

20            and my law clerk will come out and retrieve you when we

21            are ready.

22                   A11 rise,     for the jury,            please.        Thank you.       You

23           may exit.

24                          (Whereupon,      the clerk escorted the jurors

25            from the courtroom.)

                                                                                              273
                         RAMSEY COUNTY DISTRICT COURT
                                     62-CR-1 7-31 56
                                                                                         Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 79 of 137                   State of Minnesota
                                                                                            4/8/2019 4:26   PM




                          THE COURT:         Thank you, everyone.            You may be

              seated.

                    Anything that the attorneys want to put on the

              record?

                          MR.   CHRISTIE:             Not at this time.

                          MS.   ZAUHAR:          No,    Your Honor.

                          THE COURT:         A11 right.          We'll see you 1n ten.

             The court stands 1n recess.

                          (Whereupon,        a    short recess was held.)

lO                        THE COURT:         We are back on the record 1n the

ll            State of Minnesota versus Mr. Brock Fredin.                     At this

12            time, we took     a   brief recess, allowing the jury to be

l3            able to step down,       take       a    break.    Ms.   Zauhar is about

l4            to commence her cross—examination.                    It is my preference

l5            to have Ms.   Miller back on the stand and be ready to

l6            go.   So when the jury comes 1n,                  then we can just

l7            continue.

l8                        (Whereupon, Ms. Miller resumed her seat on

l9            the witness stand.)

20                        THE COURT:         The record should reflect that

21            all the parties are back 1n the courtroom.                     Mr.

22           Christie, on behalf of the State of Minnesota,                        is

23            present.    Ms.   Zauhar is present, on behalf of her

24            client, Mr.   Fredin,      and Mr.         Fredin is also present.

25                        (Whereupon,        the clerk stepped out of the

                                                                                        274
                        RAMSEY COUNTY DISTRICT COURT
                                       62-CR-1 7-31 56
                                                                                                 Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 80 of 137                           State of Minnesota
                                                                                                    4/8/2019 4:26   PM




              courtroom briefly and returned with the members of the

              jury.)

                              THE COURT:       Ms.       Miller,   I   want to remind you

              that you are still under oath.                   At this time,        I    will

              turn 1t over to Ms.          Zauhar.

                     Counsel.

                              MS.   ZAUHAR:      Thank you.

                                      CROSS—EXAMINATION

        BY MS.   ZAUHAR:

lO           Good afternoon, Ms. Miller.

ll           Good afternoon.

12            Now,   I   just have     a   few follow—up questions for you,

l3            based on your testimony.                   You described that you first

l4            began dating Mr.         Fredin 1n September of 2015;                 is    that

l5            right?

l6            Either     ——   yeah,   either end of August or early

l7            September.

l8           Okay.       So either August or September,                  but we're not

l9            sure on the exact date?

20           Yes.

21           And you went on several dates with him,                       right?

22           Yes.

23           And 1t sounds like with most people you —— you had                             a


24            first date with most people you met on match.com,

25            right?

                                                                                                275
                         RAMSEY COUNTY DISTRICT COURT
                                        62-CR-1 7-31 56
                                                                                           Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 81 of 137                     State of Minnesota
                                                                                                4/8/2019 4:26   PM




              Uh—huh.

             Yes?

             Yes.

              But with Mr.         Fredin,    the relationship grew into

              frequent dates?

             Yes.

              I   believe you described that at least at one point, you

             were seeing each other several times per week.                        Is    that

              accurate?

lO           Yeah, maybe twice          a    week or so.

ll           Okay.      And is 1t fair to say, you had                 a   good time with

12            him?

l3           Yes.

l4           You liked him?

l5           Yes.

l6            He liked you?

l7           Yes.

l8           You liked him more than the other people you were

l9            dating.     Is   that also fair to say?

20           Yes.

21            Now,   you described that on                a   lot of your dates,   you

22           would go out to dinner, mostly, correct?

23           Yes.

24           You went to       a    play one time?

25           Yes.

                                                                                          276
                        RAMSEY COUNTY DISTRICT COURT
                                             62-CR-1 7-31 56
                                                                                               Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 82 of 137                         State of Minnesota
                                                                                                  4/8/2019 4:26   PM




             And he would come over to your place?

             Yes.

              Did you ever go to his place?

              I   think once.           Just after he moved,         I   went to see his

              new apartment.

             Okay.            And 1t sounds like on at least one occasion, you

              had made          a   meal for him at your place, correct?

             Yes.

             And when you described going on dates with him                         a   few

lO            times       a    week, when approximately do you think that was?

ll            Probably September—October time frame.

12            During your relationship with him, you communicated

l3            over    a       variety of media, 1t sounds like, right?

l4           Yes.

l5           You communicated using the match.com website?

l6           Yes.

l7           And that has ——             I   believe Mr. Christie referred to 1t

l8            as an e—ma11 feature,                  but kind of,   like,   a   messaging

l9            feature?

20           Yes.

21           Where you can directly and privately message another

22            user?

23           Yes.

24           Okay.            So that's what you meant when we're talking

25            about e—mailing him on match?

                                                                                              277
                              RAMSEY COUNTY DISTRICT COURT
                                     62-CR-1 7-31 56
                                                                                      Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 83 of 137                State of Minnesota
                                                                                         4/8/2019 4:26   PM




             Correct.

             And you would communicate over Facebook message?

             Yes.

             You would communicate over text messages on your cell

              phones,    correct?

             Yes.

             And 1t sounds like, Mr.             Fredin had at least two numbers

              that he would text you with that you knew of, correct?

             Yes.    One was more typical than the other.

lO           One was more typical than the other?

ll           Yes.    Normally,      1t was     the ——   I   think the 5512 number

12           was the one that he used.

l3           Okay.      That's the number you usually used to contact

l4            him?

l5           Yes.

l6           And would you talk over the phone, ever?

l7           Yes,    sometimes.

l8           Okay.      And,   of course,      you would also communicate 1n

l9            person when you saw each other,               right?

20           Yes.

21           And through September and October                ——   or at least part

22            of October,      you were, during that point, exclusively

23            dating each other, correct?

24           Yes.

25           You testified that you had kissed once?

                                                                                  278
                        RAMSEY COUNTY DISTRICT COURT
                                        62-CR-1 7-31 56
                                                                                    Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 84 of 137                State of Minnesota
                                                                                        4/8/2019 4:26   PM




              Like,     1t was normally just a peck on the cheek or,              you

              know,     just casual and stuff.             Only once did we

              actually, like,          sit on     a   couch and kiss, you know.

             Okay.       It's more —— I'll use the phrase "making out."

             You made out one time?

             Yeah, once.

             Okay.       No sex,      though,     right?

              No.

             You mentioned that at some point during this part of

lO            the relationship,          Mr.    Fredin asked you about your

ll            sexual history with other men, correct?

12           Yes.

l3           And    I   don't remember the words you used, but that

l4            question        ——   1t sounded like maybe you were

l5            uncomfortable,          right?

l6           Yes.

l7            Fair to say,         that's   a   somewhat normal question to ask

l8            someone you've been seeing exclusively for quite some

l9            time.      Is    that fair?

20            It is fair.          The way —— 1t was the way he asked 1t that

21           made me uncomfortable.

22           Okay.       So you didn't like the way that he asked you

23            this question?

24           Yes.

25           Okay.      And sometime 1n October, you broke up with him?

                                                                                   279
                         RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                                 Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 85 of 137                           State of Minnesota
                                                                                                    4/8/2019 4:26   PM




             Yes.

             And you broke up with him.                         I   believe you said, he    ——


              1t felt a little possessive or too serious?

             Yes.

              He was talking about marriage,                         that type of thing?

             Yes.

             And that was too much for you at that time?

             Yes.

             After you broke up with him, you began to date again at

lO            some point, correct?

ll            I   think we saw each other                   a   couple times after that,

12            and    I   said, yes, we can still go on casual dates,                       but

l3            this is too serious as 1t is.

l4           Okay.        And about how long after breaking up did you see

l5            each other again or begin dating again?

l6            I   don't know.        Like,      a   week or two, maybe.

l7           Okay.        So maybe    a   week or so 1n between that you did

l8            not see each other?

l9           Yes.

20           And you talk about this last date you had at the Irish

21            pub.       When do you think that was?

22           Again,       I   can't ——    I   can't remember the exact date, but

23            I   know that 1t was —— 1t was probably 1n November ——

24            early November, before                ——      1t was    definitely before

25           Thanksgiving, because that's when                          I   went to Germany.

                                                                                               280
                          RAMSEY COUNTY DISTRICT COURT
                                              62-CR-1 7-31 56
                                                                                                     Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 86 of 137                               State of Minnesota
                                                                                                        4/8/2019 4:26   PM




             Okay.        So that date was after your first breakup,                           but

              before the December breakup, correct?

             Yes.

             And you think,              after the first breakup, you saw each

              other 1n person maybe                   a   couple times?

             Yes.

             And then you had your trip to Germany at that point and

              didn't see each other for                         a   couple weeks,   right?

              I   don't think we saw each other at all after                           I   went to

lO           Germany.

ll           Okay.        So once —— during your trip to Germany,                          you were

12            Facebook messaging for communication, correct?

l3           Yes.

l4            Did you talk over the phone at all when you were 1n

l5           Germany?

l6            I   don't    ——   I   don't think so.

l7            Did you text message?

l8            NO.    I    think      —    I    think      I     just used Facebook,        because

l9            it's —— it's more expensive to text when you're 1n                                a


20            foreign country.

21            International?

22           Yes.

23           And so Facebook,                 it's free,            regardless of where you

24            are,   correct?

25           Yes.

                                                                                                    281
                          RAMSEY COUNTY DISTRICT COURT
                                        62-CR-1 7-31 56
                                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 87 of 137                                      State of Minnesota
                                                                                                               4/8/2019 4:26   PM




              Now,    when did you return from Germany?

              It would have been just a couple days after

             Thanksgiving.

             And Mr. Christie talked to you                         a   lot about    a   series of

              Facebook messages that occurred over December                                  3    through

              8.     You remember those Facebook messages,                          right?

             Yes.

             And those messages we discussed are clips or                                a       portion

              of your Facebook conversation that you put together for

lO            law enforcement,          correct?

ll           Yes.

12           And that isn't —— it's not                   a       full version of the

l3            conversation during those dates, correct?

l4           Correct.

l5            Now,    let me —— let me back up just                       a   little bit about

l6           your Facebook conversation.                          Before December        3,       is   1t

l7            fair to say your Facebook conversation was somewhat

l8            normal relationship—type stuff?

l9            It was    ——   I   think there was              a    little possession

20            starting to happen.

21            Sure.

22            Stuff like, be        a   good girl for me, and that sort of

23            thing.

24           And you testified about that?

25           Yes.

                                                                                                        282
                        RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                              Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 88 of 137                        State of Minnesota
                                                                                                   4/8/2019 4:26   PM




             And other than that, you would talk about work or

              school?

              Uh—huh, yes.

             You would talk about books you were reading?

             Yes.

             You would talk about going out on dates,                          right?

             Yes.

             And as you testified,                there was perhaps was an argument

              or two about control 1n the relationship,                         right?

lO           Yes.

ll           And was that         a    common argument topic for the two of

12           you?

l3            Not at first,           1t wasn't.            Eventually,   1t did become a

l4            common topic.

l5            Because 1t     ——       again,    correct me 1f I'm wrong, but you

l6            ——   you took issue with the fact that he would tease

l7            that you were the man of the relationship,                         right?

l8           Yes.

l9            Because that's not what you wanted 1n                       a   relationship,

20            right?

21            Right.

22           And you told him that?

23           Yes.

24            Now,   Ms.   Miller,       I'm showing you           a   document that's been

25            previously marked for identification as Exhibit 51.                             Do

                                                                                          283
                        RAMSEY COUNTY DISTRICT COURT
                                    62-CR-1 7-31 56
                                                                                           Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 89 of 137                      State of Minnesota
                                                                                              4/8/2019 4:26   PM




             you recognize that document?

             Yes.

             And what is 1t?

             This is more of the Facebook messages.

             What is the date that those messages begin?

              December    2.


             And does this appear to be               a   fair and accurate

              representation of your Facebook messages with Mr.

              Fredin?

lO           Yes.

ll                         MS.   ZAUHAR:      Your Honor, may          I   offer Exhibit

12            51?

l3                         MR.   CHRISTIE:        No objection, Your Honor.

l4                         THE COURT:       Exhibit 51 shall be received into

l5            evidence.

l6                         MS.   ZAUHAR:      Thank you.

l7            (By Ms.    Zauhar,   continuing) Ms. Miller,                 I'll let you

l8            hang onto that for      a    little bit, because              I   want to ask

l9           you some questions about 1t.                 On this first page of the

20            exhibit,    1t begins by      ——    on December 3,           1t begins by

21            Brock telling you he misses you,                right?

22           Yes.

23           Are you back from Germany at this point?

24           Yes.

25           Okay.      But you had not seen each other since you got

                                                                                          284
                        RAMSEY COUNTY DISTRICT COURT
                                       62-CR-1 7-31 56
                                                                                                Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 90 of 137                          State of Minnesota
                                                                                                     4/8/2019 4:26   PM




              back?

             Correct.

             And he tells you, you're beautiful, and he mentions his

              birthday coming up?

             Yes.

             And you tell him,           that's exciting, and you say, and,

             yes,     I    am very beautiful?

             Yes.

             And that was being playful,                 right?

lO           Yeah,        just kind of   a   way to ——      I   don't know.        Sometimes

ll            he would give me these superlative compliments,                        and    I



12            didn't know how to take them.

l3            Sure.        Now,   turn the page to December 4,             those

l4           messages, and towards the bottom of the conversation                               ——


l5            the conversations begins with Mr.                   Fredin asking you 1f

l6           you're dating others, correct?

l7           Yes.

l8           And you tell him that you have been on                    a   few first

l9            dates?

20           Yes.

21           And he says,          that is dating, you are kind of             a    joke,

22            right?

23           Yes.

24           And so he doesn't seem very happy that you've been

25            dating other people, correct?

                                                                                            285
                           RAMSEY COUNTY DISTRICT COURT
                                     62-CR-1 7-31 56
                                                                                                 Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 91 of 137                              State of Minnesota
                                                                                                      4/8/2019 4:26   PM




             Correct.

              Now,    turning the page again, there's no dates on this

              page.     I'll try to direct you the best that                    I       can.    Mr.

              Fredin is continuing this conversation.                     About          a   third

              of the way down,       he says,          anyways,   I   do lime       [sic]      you.

              I   think it's supposed to be like you.                   You're just

              afraid of feelings.          Do you see that part?

             Yes.

             And he is suggesting that he feels that there's not

lO            enough communication 1n your relationship?

ll           Yes.

12           And this is when you also mention to him that you don't

l3            like your relationship dynamic and you don't like how

l4            he keeps joking about you being the man 1n the

l5            relationship,       right?

l6           Yes.

l7           And you say,     I   was starting to feel like it's true,                          and

l8            I   don't want that?

l9           Yes.

20            Now,    towards the bottom of the conversation, he says,

21           you need to communicate more,                 tell me about the things

22            that make you feel comfortable/connected,                    so       I    can give

23            those to you, correct?

24           Yes.

25           And that is where the two of you also discuss that you

                                                                                                286
                        RAMSEY COUNTY DISTRICT COURT
                                       62-CR-1 7-31 56
                                                                                           Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 92 of 137                     State of Minnesota
                                                                                              4/8/2019 4:26   PM




              both generally have          a   good time together, correct?

             Yes.

              Now,    turning the page again             ——   and this exhibit W111 be

             made available for the jury to review during

              deliberations.         About     a    third of the way or halfway

              down the page, Mr.         Fredin tells you that he's done

              fighting for you,         right?

             Yes.

              He says,    I   can see you aren't interested,             and   I   don't

lO           want to waste my time,                right?

ll           Yes.

12           And you,     again,      tell him that you're sorry and that you

l3            can just be friends and maybe go out on the occasional

l4            date,    correct?

l5           Yes.

l6           Turning the page again, right before the photo or the

l7           meme that you sent him, you again suggest that the two

l8            of you can be friends and you will take him out for his

l9            birthday, correct?

20           Yes.

21           And,     you know,      throughout this conversation are

22            portions of the messages that you provided to law

23            enforcement;      is   that fair?

24           Yes.

25           And portions that you have previously discussed with ——

                                                                                       287
                        RAMSEY COUNTY DISTRICT COURT
                                             62-CR-1 7-31 56
                                                                                                Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 93 of 137                            State of Minnesota
                                                                                                    4/8/2019 4:26   PM




              1n front of the jury with Mr.                     Christie, correct?

             Yes.

             Okay.          And now on —— please move forward                   a   few pages to

              December         5,   2015.      The argument is continuing;              is   that

              fair to say?

             Yes.

             And he asks you to go out for                      a    drink that night, and

             you tell him, you are hanging out with your sister and

              some dogs,            right?

lO           Yes.

ll           You send him             a   picture of the dogs?

12           Yes.

l3           And he comments that he loves dogs, and you say, we

l4            just put them to bed,                  right?

l5           Yes.

l6           And on that same day,                   December       5,   he sends you a photo

l7            of himself,           and he has some arrows pointing to various

l8            books and arrows pointing to Settlers of Catan?

l9           Yes.

20            Did   I       say that right?

21           Yes —— well, actually,                    I   have no idea what that is,          so

22            I   don't know.

23           Okay.           So 1t appears to be that word?

24           Yes,       I    suppose.        Settlers of Catan.

25           And you tell him, you approve of this picture because

                                                                                               288
                             RAMSEY COUNTY DISTRICT COURT
                                   62-CR-1 7-31 56
                                                                                         Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 94 of 137                   State of Minnesota
                                                                                            4/8/2019 4:26   PM




              he doesn't look mopey 1n 1t,           right?

             Yes.    We had talked about the fact that he needed to

              smile 1n pictures.

             Okay.     So you tell him that on December 5,               that you

              approved of that photo he sent you,             right?

             Yes.

             And then shortly thereafter is where the jury W111 be

              able to see that the photo of the leather lingerie was

              sent to you, correct?

lO           Yes.

ll           And that was still on December 5?

12           Yes.

l3           And then moving forward to December              6,   I   think it's two

l4            pages ahead, he sends you another photo of himself,

l5            correct?

l6           Yes.

l7           And below that is where you are continuing the argument

l8            and you give him his three choices?

l9           Yes.

20           Okay.     And you discussed those three choices 1n your

21            testimony, correct?

22           Yes.

23           And,    again,   on that same date ——       and this is after          a


24            lot of the argument you discussed with Mr.                Christie had

25            occurred   ——   you are again telling him that you will

                                                                                        289
                       RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                     Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 95 of 137               State of Minnesota
                                                                                        4/8/2019 4:26   PM




              still take him out for his birthday,                as friends,

              correct?

             Yes.

             And he tells you, at the bottom there,                 that he enjoys

              seeing you and still likes to do small things for you,

              correct?

             Yes.

             On that same date,             going to the bottom of the next

              page,   he asks you,          can you please forgive me, Grace,

lO            I'm sorry,       correct?

ll           Yes.

12           You say, yeah,           I   can forgive you,   but I'm not going out

l3           with you,        right?

l4           Yes.

l5           And he says, please,               let's still go on the occasional

l6            date, Grace,       I    was just seeing 1f you were into alpha

l7            guys,   1t was a thought experiment,            I   want to do so much

l8            for you,       right?

l9           Yes.

20           What did that mean to you?

21            He was,    I   guess,       trying to justify the aggressive

22            language that he had used before.

23           Telling you that he was trying to be more alpha, is the

24           word he used?

25           Yes.

                                                                                 290
                        RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 96 of 137                        State of Minnesota
                                                                                                4/8/2019 4:26   PM




             And seeing 1f you liked that?

             Yes.

              Because you had previously been arguing about who had

             more control 1n your relationship, correct?

              I   wouldn't say 1t was an argument about who had more

              control.

              It was an argument about who was                    the man of the

              relationship.         Is    that what you testified to earlier?

             Yes.

lO           Okay.     That conversation continues.                     And then turning

ll            the page to the next date,                    December   6,   he again

12            apologizes and asks you how the zombie show was, you

l3            got me partially into 1t.                     Do you see that?

l4           Yes.

l5           What zombie show was he talking about?

l6           Walking Dead.

l7           Okay.     Is    that   a    show you like?

l8           Yes.

l9           And you reply to him,               1t wasn't on tonight.

20           Apparently, last weekend was the mid—season finale.

21           Who knew?        I   was so upset.              Right?

22           Yes.

23            He says,      I'm sorry.         In a        compromising feat, to

24            compensate for the mid—season finale miss,                        I   took some

25            Daryl—like arm photos for you.                     They're ridiculous, but

                                                                                           291
                       RAMSEY COUNTY DISTRICT COURT
                                  62-CR-1 7-31 56
                                                                                      Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 97 of 137                  State of Minnesota
                                                                                          4/8/2019 4:26   PM




              hilarious at the same time.             I'm sending them before         I



              go to sleep.     Smiley face.          Right?

              Right.

             And you say, hmmm, okay?

             Yeah.

             And then you guys kind of joke             a    little bit about the

              photo that he sends you?

             Yes.

             And you say, well,     that's very sweet and the closest

lO            thing to Daryl I'm getting today anyways,                 right?

ll           Yes.

12           Who's Daryl?

l3           One of the characters from the show.

l4           And you like him or think he's cute?

l5           Yeah.

l6           Okay.      So that's what that reference is to?

l7           Yeah.

l8           And Mr.     Fredin says, butterflies and blushes,                 I'm

l9            honored to do 1t for you.             Thanks for not laughing too

20            hard.     You're the most beautiful woman            I   know.     Right?

21            Uh-huh.

22           Yes?

23           Yes.

24           And this conversation was,             again,    after the leather

25            lingerie photo, correct?

                                                                                     292
                        RAMSEY COUNTY DISTRICT COURT
                                  62-CR-1 7-31 56
                                                                                       Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 98 of 137                 State of Minnesota
                                                                                          4/8/2019 4:26   PM




             Yes.

              It's after the arguments and conversations you

              described while testifying with Mr. Christie, correct?

             Correct.

             And after telling him that you don't want to speak to

              him,    correct?

              I   had told him that several times after this.

             Okay.      And you told him ——

              It was midway through this conversation.

lO            Sure.     And you told him that             a   few times before this,

ll            too,    correct?

12           Yes.

l3           And then ultimately on         ——      I    just want to confirm the

l4            date here —— 1t looks like December 8 is the last day

l5            of Facebook conversations,                correct?

l6           Yes.

l7           And now on December      9   is when Mr.            Fredin sends you the

l8            test message that you described with Mr. Christie,

l9            right?

20           Yes.

21           And so is 1t fair to say that text message was                   a


22            continuation of this Facebook argument?

23           Yes.

24           And 1t was,     basically,     simultaneous to the Facebook

25            conversation ending?

                                                                                    293
                        RAMSEY COUNTY DISTRICT COURT
                                                  62-CR-1 7-31 56
                                                                                                                   Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 99 of 137                                             State of Minnesota
                                                                                                                      4/8/2019 4:26   PM




              No.    I   think at some point                         I   blocked his Facebook.                 I



              don't know 1f he knew that                             I   did or not,    but when you

              block someone,                 1t shows up that they're                  ——       you know,

              they don't appear online.                              So I'm assuming he ——            1t

              looked like           I       wasn't online and so he decided to text.

             Okay.       So he might not have known you blocked him at

              that point?

              Maybe not, no.

             And he texted you within 24 hours, maybe, of this

lO            Facebook conversation ending?

ll           Yes,    I   think so.

12           And as      a    continuation of this conversation,                                 right?

l3           Yes.

l4           And those text messages spanned two days, December                                            9


l5            and 10,        right?

l6           Yes.

l7           And that's when you had blocked all of his phone

l8            numbers,        like,          not contact you anymore;                  is       that fair to

l9            say?

20            I   blocked      ——       I    told him,            I'm trying to block his

21            number,        stop,          and   I   blocked the first two phone numbers

22            simultaneously, because                         I     had to ——   I   had to go to

23           verizon.com and speak to an agent and get                                      a    new app

24            added to my phone plan and then block them.                                         So 1t took

25            a   while.

                                                                                                               294
                         RAMSEY COUNTY DISTRICT COURT
                                            62-CR-1 7-31 56
                                                                                                 Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 100 of 137                          State of Minnesota
                                                                                                     4/8/2019 4:26   PM




              Okay.     And while testifying earlier, you made                         a   comment

              about how you had locked your doors during the course

              ——    at some point of this Facebook conversation,

              correct?

              Yes.

              Because you were worries that Mr.                          Fredin was going to

              come over?

              Yes.

              But he didn't actually come over,                          right?

lO            I    don't think so, no.

ll            And he doesn't —— he has no history of sneaking to your

12            house or anything like that, correct?

l3            He used to when       I       was,      like,      sick,   and he would come

l4            over and leave stuff on the doorstep,                          like,   medicine,

l5            food,    and stuff.

l6            Oh,    okay.   So he would ——                   1f you were either sick,

l7            didn't want him to come 1n, whatever, he would bring

l8            you food or medicine,                 that type of thing?

l9            Yeah.

20            Okay.     And you thought that was nice or sweet at the

21            time?

22            At the time, yes.

23            Okay.     But he has no history of,                    like,    sneaking into

24            your house, like          I     said,       correct?

25            No.

                                                                                               295
                        RAMSEY COUNTY DISTRICT COURT
                                     62-CR-1 7-31 56
                                                                                     Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 101 of 137              State of Minnesota
                                                                                        4/8/2019 4:26   PM




              No?

              No.

              You described the Facebook messages Mr.                Fredin sent to

              you as possessive?

              Yes.

              You just said,       they were inappropriate?

              Yes.

              You said,    they were insulting?

              Yes.

lO            And you didn't hear from Mr.                Fredin again until January

ll            3,    over e—mail,    right?

12            Correct.

l3            So between December 10 and January 3,                that's about 24

l4            days?

l5            Yes.

l6            More than three weeks?

l7            Yes.

l8            And he sent you the single e—mail that we saw on the

l9            screen,    saying that he missed you and had the music

20            video on there?

21            Yes.

22            Some romantic song or something like that?

23            Correct.

24            And you told him —— well, you told him to stop.                 You

25            responded to that e—mail,                right?

                                                                                    296
                        RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                                 Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 102 of 137                           State of Minnesota
                                                                                                    4/8/2019 4:26   PM




              Yes.

              And he didn't send you any reply at that time?

              Not at that time,           no.

              You described       a   second e—mail chain from January 24.

              So from the first e—mail,                     that's another three weeks

              later,    right?

              Yes.

              January    3   to January 24,             21 days?

              Yes.

lO            And this is the e—mail chain that he                     ——   you receive an

ll            e—ma11 notification that he sent to you                        a   PayPal

12            payment, correct?

l3            Correct.

l4            And that comes 1n through your e—mail?

l5            Yes.

l6            And he also sent you an e—ma11 message along with that

l7            PayPal e—mail, correct?

l8            Yes.

l9            And that was all on January 24?

20            Yes.

21            And 1t was after that that you blocked his e—mail?

22            No,    1t was before that,              because when     I    got the PayPal

23            notification       ——   I   blocked his e—ma11 after the January

24            3   iteration 1n the e—mail.                   And then when       I   received

25            the PayPal notification,                  I   thought to myself,         I   wonder

                                                                                                297
                        RAMSEY COUNTY DISTRICT COURT
                                  62-CR-1 7-31 56
                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 103 of 137                     State of Minnesota
                                                                                               4/8/2019 4:26   PM




              1f he's been   e—mailing me, because you can't                ——   1f you

              ——   1f you block someone on gmail,          they just put those

              e—mails 1n your spam box.             It doesn't   ——    1t never    ——


              it's not totally blocked.             It doesn't go away

              completely.    So when    I   got the PayPal notification,                I



              went into my spam mailbox, and there were two e—mails

              there from him.

              From January 24?

              Yes.

lO            And so when you block someone's e—mail,                 it's not like

ll            the e—mails disappear.          They just go into        a   spam folder

12            so you don't see them,        right?

l3            Yes.

l4            And you have to take initiative to access that spam

l5            folder and look for particular e—mails, correct?

l6            Yes.

l7            So as you blocked those e—mails,            the only reason you

l8            saw them is because you went to look to see 1f he had

l9            been e—mailing you, correct?

20            Yes.

21            And is that where you found the January 24 e—mails that

22            we saw on the screen?

23            Yes.

24            In your spam folder?

25            Yes.

                                                                                        298
                       RAMSEY COUNTY DISTRICT COURT
                                           62-CR-1 7-31 56
                                                                                               Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 104 of 137                        State of Minnesota
                                                                                                  4/8/2019 4:26   PM




              And your reply to those e—mails told him you were

              calling the police,              right?

              Yes.

              And that's what you did?

              Yes.     Yeah.

              And that is       ——   1t is also after that e—mail                 that you

              sought    a   harassment/restraining order, correct?

              Yes.

              And the judge ultimately granted that

lO            harassment/restraining order request?

ll            Yes.

12            And that means that the judge made                       a   finding that Mr.

l3            Fredin had been harassing you, correct?

l4            Correct.

l5            You did not get any additional e—mails,                         text messages,

l6            or Facebook messages from him at that point,                         correct?

l7            Correct.

l8            And then around         ——     or on February 9,             that's when you

l9            accessed your match.com profile again, correct?

20            Correct.

21            And you had interacted with                     a   number of individuals on

22            match.com,       1t sounds like,               right?

23            Yes.

24            That includes Mr.            Fredin?

25            Yes.

                                                                                             299
                        RAMSEY COUNTY DISTRICT COURT
                                        62-CR-1 7-31 56
                                                                                         Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 105 of 137                  State of Minnesota
                                                                                            4/8/2019 4:26   PM




              And he had, obviously,               interacted with your profile 1n

              the past,   as well?

              Yes.

              And you have no idea how many times he clicked on your

              profile, correct?

              Not exactly,    no.

              Okay.

              There's no number.

              And you don't know how many times you clicked on his

lO            profile?

ll            Correct.

12            But your two profiles, match.com had                   a   history of them

l3            interacting with each other, fair to say?

l4            Yes.

l5            And so his —— when you logged onto match.com, you saw

l6            his face,   is what you             testified.     His profile came up

l7            as having interacted with you,                right?

l8            Yes.

l9            And you also noticed            a   message   ——   or the beginning of

20            his profile,    to    a   lost love,        and then 1t said,      very

21            sorry, Grace,    or something along those lines,                  correct?

22            Yes.

23            And was 1t at that point that you bought the invisible

24            feature for match.com?

25            Yes.

                                                                                        300
                      RAMSEY COUNTY DISTRICT COURT
                                     62-CR-1 7-31 56
                                                                             Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 106 of 137      State of Minnesota
                                                                                4/8/2019 4:26   PM




              Okay.    You hadn't purchased that prior?

              No.

              Okay.    And you purchased that invisible feature so you

              could check Mr.    Fredin's profile without him knowing

              you were doing so,       right?

              Yes.

              And you observed this Grace message on February        9,


              right?

              Yes.

lO            But there's no way for you to know the date that he

ll            actually created that post, correct?

12            No.

l3            So 1t could have been weeks before.       You're not sure?

l4            I'm not sure,    no.

l5            Okay.     Because you hadn't accessed match.com for quite

l6            some time,    correct?

l7            Correct.

l8            Or at least for    a   few weeks?

l9            Yes.

20            And those dates and times that you have marked on the

21            exhibits Mr. Christie showed us of Mr. Fredin's

22            match.com posts, those are the dates and times that you

23            viewed or accessed the profile, correct?

24            No,    those are the dates that he accessed my profile.

25            That he accessed your profile?

                                                                            301
                        RAMSEY COUNTY DISTRICT COURT
                                             62-CR-1 7-31 56
                                                                                                             Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 107 of 137                                      State of Minnesota
                                                                                                                4/8/2019 4:26   PM




              Yes.    Where 1t says, viewed on February                             9,    that means

              that he clicked on my profile on February                                  9.


              Sure.     Yup.          What   I       am curious ——      let me ——             I    just want

              to make sure we're talking about the same thing.                                         Ms.

              Miller,       I'm showing you exhibit ——                      a   copy of Exhibits 8

              through 10.             Do you recognize those?

              Yes.

              And you have handwritten dates and times on that,

              correct?

lO            Yes.

ll            And those handwritten notes,                       those are —— those notes

12            refer to when you viewed those profile postings,

l3            correct?

l4            Yes.

l5            Okay.     That's what              I   was wondering.             Thank you.

l6            Uh-huh.

l7            So those dates and times on Exhibits 8 through 10 are

l8            not the dates that he accessed your profile,                                        correct?

l9            Those    ——   no,       not those dates,            but   I       know that he

20            accessed my profile on the ninth.

21            Yup,    exactly.          Okay.          Now,    you responded to his post by

22            sending him         a    private message on match.com, correct?

23            Yes.

24            And the posts that we are discussing,                               those were posts

25            on his match.com profile page,                       right?

                                                                                                         302
                        RAMSEY COUNTY DISTRICT COURT
                                       62-CR-1 7-31 56
                                                                                             Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 108 of 137                      State of Minnesota
                                                                                                 4/8/2019 4:26   PM




              Yes.

              Those weren't messaged or e—mailed to you directly?

              No.

              And he did not reply back to your match e—mail message,

              correct?

              Not through e—mail,           no.

              And you actually messaged him that day —— or within

              those two days two times,                  right?

              Yes.     I   messaged him the first time and then he revised

lO            his profile to say more and then                    I   messaged him again

ll            and then he revised 1t again and then                        I   called the

12            police.

l3            Yup.     And your messages to him were —— both of them,                       1n

l4            various terms, were saying, take this down?

l5            Yes.

l6            And his revisions to his match.com profile were not

l7            responded to you, correct?

l8            Not directly,      but   I    would say that they were,                1n a

l9            sense.

20            Sure,    but they weren't saying,               no,     I   won't take this

21            down,    for example,        correct?

22            No.

23            He adding more information to them?

24            Yes.

25            And even to your second message,                    he did not respond to

                                                                                            303
                           RAMSEY COUNTY DISTRICT COURT
                                      62-CR-1 7-31 56
                                                                                          Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 109 of 137                    State of Minnesota
                                                                                             4/8/2019 4:26   PM




              you via match messaging,              correct?

        A     Correct.

        Q     And his match.com posting used your first name, Grace?

        A     Yes.

        Q     It didn't use your last name?

        A     No.

        Q     It didn't list where you              lived?

        A     No.

        Q     Didn't list your date of birth, nothing like that,

lO            right?

ll      A     No.

12      Q     And you called police as              a    result of those match.com

l3            postings, correct?

l4      A     Yes.

l5                           MS.   ZAUHAR:      Thank you.          Nothing further.

l6                          THE COURT:        Mr.       Christie.

l7                           MR.   CHRISTIE:        Thank you.

l8                                  REDIRECT EXAMINATION

l9      BY MR.     CHRISTIE:

20      Q     So    a   little bit ago, defense counsel made 1t clear to

21            us that you're not exactly sure when the posts were

22            placed there by Mr.         Fredin on match.com to            a   lost love.

23            You just don't know when he put 1t on match.com;                      is

24            that right?

25      A     The first one, yes,         that's correct.

                                                                                         304
                          RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                        Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 110 of 137                 State of Minnesota
                                                                                           4/8/2019 4:26   PM




              A11 right.          And so   ——    but you've made 1t clear on

              cross—examination that you know when Mr. Fredin has

              taken some steps or had some conduct 1n clicking on

              your profile;         is   that right?

              Yes.

              And you're sure that Mr.                 Fredin took steps on February

              9    to click on your profile?

              Yes.     I    think he did 1t several times.

              Okay.        And this is the badge that we're talking about?

lO            Yeah.        The screen name, yes.

ll            And so match.com is set up 1n such                 a   way that you may

12            not know when he posted this purported love letter,                    but

l3            you know when he's clicked on your profile to somehow

l4            knock on your door,            I'm here?

l5                            MS.   ZAUHAR:        Objection, leading.

l6                            THE COURT:         Overruled.

l7            (By Mr.       Christie, continuing) You know             ——


l8            Correct.

l9            ——   when he's clicking on your profile?

20            Yes.

21            The evening of February 10 and into the morning once

22            and twice the following day,                 February 10 [sic]; is that

23            correct?

24            Yes,    the night of the tenth.

25            Okay.        Now,   on cross—examination,         defense counsel is

                                                                                     305
                           RAMSEY COUNTY DISTRICT COURT
                                    62-CR-1 7-31 56
                                                                                      Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 111 of 137               State of Minnesota
                                                                                         4/8/2019 4:26   PM




              walking you through these Facebook messages 1n early

              December.       And 1n the beginning,            they were

              characterized as inappropriate and insulting, right?

              Yes.

              Okay.       Did things get to       a   point 1n these

              communications between December              3   and February 10 where

              the contacts were more than just inappropriate and more

              than just insulting,        1n your mind?

              Yes.

lO            Okay.       And could you please explain that for us?

ll            Well,   I    think it's invasive and scary when somebody

12            tells you you can't see other men.

l3            And why is 1t scary to you?              Why were you frightened by

l4            this notion that he demanded you not see other men?

l5            Well,   it's controlling.           I   don't know how else to

l6            describe 1t.

l7            And that idea of his control over you seemed to be

l8            central to the problems that you were having 1n the

l9            relationship throughout that fall?

20            Yes.

21            So you were frightened by this idea of control.                  Did

22            anything else kind of develop 1n terms of your

23            reaction?       Did you have any worries that were weighing

24            on your mind as things were progressing throughout

25            February and January?

                                                                                     306
                          RAMSEY COUNTY DISTRICT COURT
                                             62-CR-1 7-31 56
                                                                                        Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 112 of 137                   State of Minnesota
                                                                                            4/8/201 9 4:26   PM




              Well,    I    told him that he was making me uncomfortable

              and that          I   was going around and checking locks on my

              doors multiple times at night because of the way that

              he was talking to me.

              You told him that?

              Yes.

              Why would you be checking the locks on your door?

              Because       I       didn't trust that he wouldn't just come right

              1n    1f he wanted to.

lO            Because of the way things were developing?

ll            Yes.

12            He hadn't done 1t before?

l3            No.

l4            But things were changing?

l5            Yes.

l6            Now,    counsel for the defense made this point about you

l7            paying extra for the invisible feature on match.com,

l8            and we want to understand.                       When did you purchase that

l9            feature?

20            Right before             I   went and checked to see what he had

21            written on his profile.

22            Okay.        Now,      why would you want that invisibility, as 1t

23            were?

24            I    didn't want to encourage him by making him think that

25            I    was listening to what he was saying.

                                                                                       307
                           RAMSEY COUNTY DISTRICT COURT
                                              62-CR-1 7-31 56
                                                                                                                         Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 113 of 137                                                    State of Minnesota
                                                                                                                                 4/8/2019 4:26   PM




              You weren't trying to stalk him, were you?

              No.

              Now,    going back to this issue of control and how 1t

              worked 1n your relationship, there was some reference

              to this idea of who was the man 1n your relationship;

              is    that right?

              Yes.

              Can you help the jury understand                                a       little bit more of

              that sort of theme or that discussion throughout the

lO            context of your relationship with Mr. Fredin?

ll            Sure.     I    guess at times he would —— he'd kind of act,                                                    I



12            guess,    oddly,         like subservient,                     and say,            I   want to

l3            bring you wine, don't you want wine, and what else can

l4            I    bring you, what can                  I    do for you,               and   I       remember one

l5            night we were ——            I     think 1t was 1n October.                               We were

l6            carving pumpkins, and                     I    ——    mine was really neat and

l7            clean.        And he said, you're really good at everything,

l8            it's like you're the man 1n the relationship,                                              and       I



l9            said, well,         I    didn't really like the way that that was

20            phrased, just because you're good at things doesn't

21            make you       a   man.     And it's like he wanted —— he wanted

22            me to be that,            and he didn't know how to —— when                                      I       say

23            that I'm looking for confidence,                                I       don't mean

24            aggression.             There's       a       ——    there's         a    huge difference

25            between       ——   between that.                    When   I    say,       I   want you to be

                                                                                                                        308
                        RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                          Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 114 of 137                   State of Minnesota
                                                                                             4/8/2019 4:26   PM




              the man 1n the relationship,                 I   mean kind of some

              measure of maturity and responsibility versus I'm going

              to tell you you can't date other men.

              So you were the one that asked him to be the man 1n the

              relationship?

              I   can't remember 1f           I   said 1t that way,     but yeah, yeah.

              And he's turning 1t around, and he's saying,                   I   guess

              you're the man 1n the relationship.                    It sounds like 1t

              started off like           a   joke?

lO            Sort of.      I   ——   I   didn't take 1t that way.          It made me a

ll            little uncomfortable.                I   thought 1t was strange.

12            Was 1t   a   one—up,       this joke or this idea of you're going

l3            to be the man?

l4            I   don't remember him saying 1t as clearly as that one

l5            night where he said, you're so good at everything,                     it's

l6            like you're the man.

l7            Okay.    Now,     did you ever express 1n any way to Mr.

l8            Fredin that you wanted to have control over him 1n this

l9            relationship?

20            No.

21            Did you ever try to forbid Mr.                   Fredin from seeing

22            anybody else?

23            No.

24            Did you ever try to tell Mr.                 Fredin what to wear?

25            No.

                                                                                         309
                       RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                            Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 115 of 137                     State of Minnesota
                                                                                               4/8/2019 4:26   PM




              Did you ask Mr.         Fredin ever to do you any sort of

              romantic or sexual favors?

              No.

              But yet there was this idea of who was 1n control 1n

              this relationship;           is       that right?

              To me,       1t was   less   a       matter of someone needing to be 1n

              control than just being confident and forthright and

              seeing eye to eye.               I    guess the way to describe 1t is

              that    I    was just advocating for             a    sense of balance

lO            versus one of us having to be the domineering person

ll            and the other person being like the servile one.

12            That's not how 1t should work.                       Both should be mature,

l3            confident, and comfortable adults.

l4            But things went much more than that.                       They went kind of

l5            awry,       didn't they?

l6            Yes.

l7            Let's talk about the development of the communications

l8            throughout January.                  There was mention of the spam

l9            folder.       What are some reasons why people might check

20            their spam folders on their e—mail on their computer?

21            Sometimes stuff gets filtered into their spam folder.

22            I   check mine periodically, just scan through 1t, and

23            make sure there's nothing 1n there that shouldn't have

24            gone straight into the spam mailbox.

25            And so am       I   to understand,           then,    that you periodically

                                                                                       310
                           RAMSEY COUNTY DISTRICT COURT
                                      62-CR-1 7-31 56
                                                                                         Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 116 of 137                  State of Minnesota
                                                                                              4/8/2019 4:26   PM




              or regularly checked your spam folder for                   a   variety of

              reasons?

        A     Yeah.       If 1t occurs to me,            I   do check 1t, yeah.

        Q     Not just to go fishing to see whether or not Mr.                       Fredin

              sent you some errant,           blocked e—mails 1n the middle of

              January?

        A     No.

        Q     If you check your spam folder,                   you might find   a   variety

              of things,       but this time you found some e—mails from

lO            Mr.    Fredin?

ll      A     Yes.

12      Q     You didn't like being pursued?

l3      A     Not that way.

l4                           MR.   CHRISTIE:        I    have no further questions to

l5            the witness.

l6                           THE COURT:       Ms.       Zauhar.

l7                           MS.   ZAUHAR:      Thank you.

l8                                  RECROSS—EXAMINATION

l9      BY MS.   ZAUHAR:

20      Q     Ms.    Miller, you just explained to Mr. Christie that Mr.

21            Fredin hadn't before tried to come right into your

22            house,     correct?

23      A     Correct.

24      Q     And    I   just want to clarify for the jury,              he never

25            attempted to subse—— or future to do that, correct?

                                                                                        311
                          RAMSEY COUNTY DISTRICT COURT
                                         62-CR-1 7-31 56
                                                                                                  Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 117 of 137                           State of Minnesota
                                                                                                     4/8/2019 4:26   PM




              Correct.

              You also explained that you purchased the invisible

              feature so that you could see his profile and message

              to you without him knowing that you were hearing 1t or

              seeing 1t,        right?

              Yes.

              But then you chose to message him,                        saying you saw 1t,

              correct?

              Yes.

lO            Yes?

ll            Yes.

12            And on January 24, on that specific occasion, you

l3            weren't just casually perusing your spam filter,

l4            correct?

l5            Correct.

l6            You were looking to see 1f Mr.                   Fredin had e—mailed you,

l7            right?

l8            I   ——   after    I    got the notification,              I    thought,   is he

l9            still trying to contact me?                    Yes,   I       went into the spam

20            folder and found the e—mails.

21                             MS.    ZAUHAR:      Thank you.           Nothing further.

22                             THE COURT:        Very briefly, does that prompt

23            anything, Mr. Christie?

24                             MR.    CHRISTIE:        No,   Your Honor.

25                             THE COURT:        Thank you, Ms. Miller.                 You are

                                                                                                312
                         RAMSEY COUNTY DISTRICT COURT
                                       62-CR-1 7-31 56
                                                                                              Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 118 of 137                         State of Minnesota
                                                                                                  4/8/2019 4:26   PM




              done.   You may step down.

                          THE WITNESS:             Thank you, Your Honor.

                          MR.   CHRISTIE:              May     I   call my next witness,

              Your Honor?

                          THE COURT:           You certainly may.

                          MR.   CHRISTIE:              May     I   go to the hall?

                          THE COURT:           You sure can.             Ladies and

              gentlemen of the jury, it's appropriate to stand up and

              stretch at this time,            1f you want.            The same with

lO            anyone else 1n the courtroom.

ll                        (Whereupon, Mr. Christie stepped out of the

12            courtroom briefly and returned with the State's next

l3            witness.)

l4                        THE COURT:           A11 right.            Thank you.

l5                        MR.   CHRISTIE:              Your Honor, at this time,            the

l6            State will call to the stand Sgt. David McCabe.

l7                        THE COURT:           Come on up here, Sergeant.

l8            Remain standing.         I'll have you sworn 1n.

l9                        THE CLERK:           Please raise your right hand.

20            You do swear or affirm that the testimony you give here

21            will be true,     so help you God?

22                        THE WITNESS:             I     do.

23                        THE COURT:           Thank you.            You may have     a   seat.

24            Feel free to adjust the microphone so it's appropriate

25            to your height.      I     want to remind you to speak loud and

                                                                                             313
                      RAMSEY COUNTY DISTRICT COURT
                                          62-CR-1 7-31 56
                                                                                        Filed in District Court
     CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 119 of 137                   State of Minnesota
                                                                                            4/8/2019 4:26   PM




        STATE OF MINNESOTA            )

                                      )     SS.
        COUNTY OF RAMSEY              )




                                     REPORTER'S CERTIFICATE


              Be 1t known that Elisabeth Gulbranson took the

        proceedings 1n the case of State of Minnesota                   v.    Brock

        William Fredin, on July 17, 2018, at the Ramsey County Court

        House,   St.       Paul,   Minnesota;

lO            that the witnesses,             before testifying, were first duly

ll      sworn to testify to the whole truth and nothing but the

12      truth relative to said cause;

l3            that the proceedings were recorded 1n stenotype and

l4      reduced to print by means of Computer—Assisted Transcription

l5      under my direction and that the transcript is                   a     true record

l6      of the proceedings,           to the best of my ability;

l7            that     I    am not related to any parties hereto nor

l8      interested 1n the outcome of the action.

l9            Dated this 3rd day of April,                  2019.

20

21

22                                            /s/ Patricia J.       Kinning

23                                            Patricia J. Kinning
                                              Official Court Reporter to the
24                                            Honorable Lezlie Ott Marek
                                              25 w. Seventh Street, #B404
25                                            St. Paul, Minnesota 55102
                                              (651) 266—8329
                                                                                       342
                            RAMSEY COUNTY DISTRICT COURT
CASE
 CASE0:19-cv-03051-SRN-HB
      0:19-cv-03051-SRN-HB Document
                            Document88
                                     26 Filed
                                         Filed04/06/20
                                               01/30/20 Page
                                                         Page120 of 25
                                                              16 of 137




                            C
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 121 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 122 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 123 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 124 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 125 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 126 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 127 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 128 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 129 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 130 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 131 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 132 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 133 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 134 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 135 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 136 of 137
CASE 0:19-cv-03051-SRN-HB Document 88 Filed 04/06/20 Page 137 of 137
